Exhibit 10.1

 

 

 

 

SENIOR TERM LOAN AGREEMENT

 

dated as of December 19, 2003

 

among

 

HUGHES SUPPLY, INC.

as Borrower

 

 

LEHMAN COMMERCIAL PAPER INC.,

SUNTRUST BANK

AND EACH OF THE OTHER LENDERS

FROM TIME TO TIME PARTY HERETO

 

 

SUNTRUST BANK

as Administrative Agent

 

and

 

LEHMAN BROTHERS INC.

SUNTRUST ROBINSON HUMPHREY

a division of SunTrust Capital Markets, Inc.,

as Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; CONSTRUCTION

   2

Section 1.1. Definitions

   2

Section 1.2. Classifications of Loans and Borrowings

   20

Section 1.3. Accounting Terms and Determination

   20

Section 1.4. Terms Generally

   21

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

   22

Section 2.1. General Description of Facilities

   22

Section 2.2. Revolving Loans

   22

Section 2.3. Procedure for Revolving Borrowings

   22

Section 2.4. Intentionally Deleted

   22

Section 2.5. Intentionally Deleted

   22

Section 2.6. Intentionally Deleted

   22

Section 2.7. Intentionally Deleted

   22

Section 2.8. Funding of Borrowings

   22

Section 2.9. Interest Elections

   23

Section 2.10. Intentionally Deleted

   24

Section 2.11. Repayment of Loans

   24

Section 2.12. Evidence of Indebtedness

   24

Section 2.13. Optional Mandatory Prepayments

   25

Section 2.14. Interest on Loans

   26

Section 2.15. Fees

   27

Section 2.16. Computation of Interest and Fees

   27

Section 2.17. Inability to Determine Interest Rates

   27

Section 2.18. Illegality

   27

Section 2.19. Increased Costs

   28

Section 2.20. Funding Indemnity

   29

Section 2.21. Taxes

   29

Section 2.22. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   31

Section 2.23. Intentionally Deleted

   33



--------------------------------------------------------------------------------

Section 2.24. Limitation on Certain Payment Obligations.

   33

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

   33

Section 3.1. Conditions To Effectiveness

   33

Section 3.2. Each Credit Event

   36

Section 3.3. Delivery of Documents

   36

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   36

Section 4.1. Existence; Power

   37

Section 4.2. Organizational Power; Authorization

   37

Section 4.3. Governmental Approvals; No Conflicts

   37

Section 4.4. Financial Statements

   37

Section 4.5. Litigation and Environmental Matters

   38

Section 4.6. Compliance with Laws and Agreements

   38

Section 4.7. Investment Company Act, Etc

   38

Section 4.8. Taxes

   38

Section 4.9. Margin Regulations

   39

Section 4.10. ERISA

   39

Section 4.11. Ownership of Property

   39

Section 4.12. Disclosure

   40

Section 4.13. Labor Relations

   40

Section 4.14. Subsidiaries

   40

Section 4.15. Insolvency

   40

Section 4.16. Funded Debt

   40

ARTICLE V AFFIRMATIVE COVENANTS

   41

Section 5.1. Financial Statements and Other Information

   41

Section 5.2. Notices of Material Events

   42

Section 5.3. Existence; Conduct of Business

   43

Section 5.4. Compliance with Laws, Etc.

   43

Section 5.5. Payment of Obligations

   43

Section 5.6. Books and Records

   43

Section 5.7. Visitation, Inspection, Etc.

   43

Section 5.8. Maintenance of Properties; Insurance

   44

Section 5.9. Use of Proceeds and Letters of Credit

   44

 

ii



--------------------------------------------------------------------------------

Section 5.10. Additional Subsidiaries

   44

Section 5.11. Ownership of all Subsidiary Loan Parties.

   45

ARTICLE VI FINANCIAL COVENANTS

   45

Section 6.1. Leverage Ratio

   45

Section 6.2. Maximum Total Funded Debt to Consolidated EBITDA Ratio

   45

Section 6.3. Fixed Charge Coverage Ratio

   45

Section 6.4. Consolidated Net Worth

   45

Section 6.5. Asset Coverage Ratio

   45

Section 6.6. Minimum Interest Coverage Ratio

   46

ARTICLE VII NEGATIVE COVENANTS

   46

Section 7.1. Indebtedness and Preferred Equity.

   46

Section 7.2. Negative Pledge

   47

Section 7.3. Fundamental Changes

   48

Section 7.4. Investments, Loans, Etc.

   48

Section 7.5. Restricted Payments

   49

Section 7.6. Sale of Assets

   50

Section 7.7. Transactions with Affiliates

   51

Section 7.8. Restrictive Agreements

   51

Section 7.9. Sale and Leaseback Transactions

   51

Section 7.10. Hedging Transactions

   51

Section 7.11. Fiscal Year

   52

Section 7.12. Optional Prepayments.

   52

Section 7.13. Actions Under Certain Documents.

   52

ARTICLE VIII EVENTS OF DEFAULT

   53

Section 8.1. Events of Default

   53

ARTICLE IX THE ADMINISTRATIVE AGENT

   56

Section 9.1. Appointment of Administrative Agent

   56

Section 9.2. Nature of Duties of Administrative Agent

   56

Section 9.3. Lack of Reliance on the Administrative Agent

   57

Section 9.4. Certain Rights of the Administrative Agent

   57

Section 9.5. Reliance by Administrative Agent

   57

Section 9.6. The Administrative Agent in its Individual Capacity

   57

Section 9.7. Successor Administrative Agent

   58

 

iii



--------------------------------------------------------------------------------

Section 9.8. Authorization to Execute other Loan Documents

   58

ARTICLE X MISCELLANEOUS

   58

Section 10.1. Notices

   58

Section 10.2. Waiver; Amendments

   60

Section 10.3. Expenses; Indemnification

   61

Section 10.4. Successors and Assigns

   62

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process

   64

Section 10.6. WAIVER OF JURY TRIAL

   65

Section 10.7. Right of Setoff

   66

Section 10.8. Counterparts; Integration

   66

Section 10.9. Survival

   66

Section 10.10. Severability

   66

Section 10.11. Confidentiality

   67

Section 10.12. Interest Rate Limitation

   67

Section 10.13. Waiver of Effect of Corporate Seal

   68

Section 11.1. General Description of Subordinated Term Loans

   68

Section 11.2. Repayment of Subordinated Term Loans

   68

Section 11.3. Subordination Provisions.

   68

Section 11.4. General Description of Subordination Terms

   70

Section 11.5. Payment of Principal, Interest or other Amounts.

   70

Section 11.6. Liquidation, Dissolution, Bankruptcy.

   71

Section 11.7. Turnover of Improper Payments.

   71

Section 11.8. Standstill.

   71

Section 11.9. Reinstatement.

   71

Section 11.10. Subordination Non-Impaired.

   72

Section 11.11. Continuing Subordination.

   72

Section 11.12. Judgments

   72

Section 11.13. Amendments and Modifications to this Article XI.

   72

Section 11.14. Subrogation.

   73

Section 11.15. Validity of Liens Securing Senior Obligations.

   73

Section 11.16. Further Assurances.

   73

Section 11.17. Subordination May Not Be Impaired.

   73

Section 11.18. Retention of Mandatory Prepayments.

   73

 

iv



--------------------------------------------------------------------------------

Section 11.19. Distribution or Notice to Representative.

   74

Section 11.20. Automatic Amendments and Modifications to this Agreement

   74

Section 11.21. Other Provisions Related to the Credit Agreement

   75

 

Schedules

 

Schedule 4.5

   -    Environmental Matters

Schedule 4.14

   -    Subsidiaries

Schedule 7.1

   -    Outstanding Indebtedness

Schedule 7.2

   -    Existing Liens

Schedule 7.4

   -    Existing Investments

Schedule 7.6

   -    Planned Surplus Real Property Dispositions

 

v



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A

   -    Form of Term Loan Note

Exhibit B

   -    Form of Assignment and Acceptance

Exhibit C

   -    Form of Subsidiary Guarantee Agreement

Exhibit D

   -    Form of Indemnity, Subrogation and Contribution Agreement

Exhibit 2.3

   -    Form of Notice of Term Loan Borrowing

Exhibit 2.9

   -    Form of Continuation/Conversion

Exhibit 3.1(b)(iv)

   -    Form of Secretary’s Certificate

Exhibit 3.1(b)(viii)

   -    Form of Officer’s Certificate

Exhibit 3.1(b)(ix)

   -    Form of Solvency Certificate

Exhibit 5.1(c)

   -    Form of Compliance Certificate

 

 

vi



--------------------------------------------------------------------------------

SENIOR TERM LOAN AGREEMENT

 

THIS SENIOR TERM LOAN AGREEMENT (this “Agreement”) is made and entered into as
of December 19, 2003, by and among HUGHES SUPPLY, INC. a Florida corporation
(“Hughes Supply” or the “Borrower”), LEHMAN COMMERCIAL PAPER INC. (“LCPI”),
SUNTRUST BANK (“STB”) and each of the several other banks and financial
institutions from time to time party hereto (collectively, the “Lenders”),
LEHMAN BROTHERS INC. (“LBI” and together with LCPI, collectively, “Lehman”) and
SUNTRUST ROBINSON HUMPRHEY, a division of SunTrust Capital Markets (“STRH” and
together with STB, collectively, “SunTrust”), in their capacities as exclusive
joint advisors, joint book managers and joint lead arrangers (the “Arrangers”)
and SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower proposes to acquire (the “Acquisition”) all of the issued
and outstanding common stock of Century Maintenance Supply, Inc. (“Century” or
the “Target”; and together with each of its subsidiaries, collectively, the
“Acquired Business”) for cash and other consideration, including up to
$120,000,000 in borrowings under the Existing Credit Facility (as defined
below), in an aggregate amount of approximately $370,000,000 (inclusive of the
payment of related fees and expenses and the refinancing of consolidated
indebtedness of the Target and other consolidated liabilities of the Target),
pursuant to that certain Agreement and Plan of Merger, dated as of November 26,
2003 (as amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms hereof, the “Acquisition Agreement”), by and among
the Borrower, as buyer (in such capacity, the “Buyer”), MRO Merger Corp., a
newly-formed, Delaware corporation and wholly-owned subsidiary of the Borrower
(the “Merger Sub”), FS Equity Partners IV, L.P., a Delaware limited partnership,
Century Airconditioning Holdings, Inc., Dennis C. Bearden, and Century;

 

WHEREAS, pursuant to the Acquisition Agreement, Merger Sub will merge with and
into the Target, with Target surviving such merger, and as a result of which,
Target will become a wholly-owned subsidiary of the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders establish a $250,000,000
term loan facility in favor of the Borrower to finance, in part, the
Acquisition;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the requested term loan facility in favor of the
Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acquired Business” shall have the meaning set forth in the recitals hereto.

 

“Acquisition” shall have the meaning set forth in the recitals hereto.

 

“Acquisition Agreement” shall have the meaning set forth in the recitals hereto.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety-five
percent (95%) of the total consolidated revenue or assets of the Borrower and
its Subsidiaries (excluding any Securitization Subsidiaries) for the most recent
Fiscal Quarter as shown on the financial statements most recently delivered or
required to be delivered pursuant to Section 5.1(a) or (b), as the case may be.

 

“Aggregate Term Loan Commitment Amount” shall mean the aggregate principal
amount of the Term Loan Commitments from time to time. On the Closing Date, the
Aggregate Term Loan Commitment Amount equals $250,000,000.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, as of any date (i) prior to the Conversion Date,
with respect to (a) all Eurodollar Borrowings, a rate per annum equal to 2.25%
and (b) all Base Rate Borrowings, a rate per annum equal to 0.00% and (ii) on
and after the Conversion Date, with respect to (a) all Eurodollar Borrowings, a
rate per annum equal to 6.50% and (b) all Base Rate Borrowings, a rate per annum
equal to 4.00%.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Asset Sale” shall mean any Disposition of property or series of related
Dispositions of Property (excluding any such Disposition permitted by clause
(a), (b), (c), (d) or (e) of Section 7.6).

 

“Asset Value” shall mean, with respect to any property or asset of the Borrower
or any Subsidiary as of any particular date, an amount equal to the greater of
(i) the net book value of such property or asset as of such date as established
in accordance with GAAP, and (ii) the fair market value of such property or
asset as of such date as determined in good faith by the board of directors of
the Borrower or such Subsidiary.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.

 

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean the initial borrowing of the Term Loan and, if the
Borrower elects to convert or continue all or any portion of the Term Loan, the
term “Borrowing” shall refer to all or any portion of the Term Loan consisting
of Loans of the same Type, made, converted or continued on the same date and in
the case of Eurodollar Loans, as to which a single Interest Period is in effect.

 

3



--------------------------------------------------------------------------------

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which dealings in Dollars are carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

 

“Century” shall have the meaning set forth in the recitals hereto.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934), other than the Hughes Family
shall become the “beneficial owner(s)” (as defined in said Rule 13(d)(3)) of
more than 25% or more of the shares of the outstanding common stock of the
Borrower entitled to vote for members of the Borrower’s board of directors, (ii)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (a) nominated by the
current board of directors nor (b) appointed by directors so nominated or (iii)
any event or condition shall occur or exist which, pursuant to the terms of any
Change in Control Provision, requires or permits the holder(s) of Indebtedness
of the Borrower or any of its Subsidiaries to require that such Indebtedness be
redeemed, repurchased, defeased, prepaid or repaid, in whole or in part, or the
maturity of such Indebtedness to be accelerated in any respect.

 

“Change in Control Provision” shall mean any term or provision contained in any
indenture, debenture, note, or other agreement or document evidencing or
governing Indebtedness of Borrower evidencing debt or a commitment to extend
loans in excess of $5,000,000 which requires, or permits the holder(s) of such
Indebtedness of Borrower to require that such Indebtedness of Borrower be
redeemed, repurchased, defeased, prepaid or repaid, either in whole or in part,
or the maturity of such Indebtedness of Borrower to be accelerated in any
respect, as a result of a change in ownership of the capital stock of Borrower
or voting rights with respect thereto.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable

 

4



--------------------------------------------------------------------------------

Lending Office) (or for purposes of Section 2.19(b), by such Lender’s holding
company, if applicable) with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to (i) Consolidated Net Income for such period plus (ii)
to the extent deducted in determining Consolidated Net Income for such period,
(A) Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP and (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDAR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated EBITR for such period
plus (ii) to the extent deducted in determining Consolidated EBITR, depreciation
and amortization determined on a consolidated basis in accordance with GAAP for
such period.

 

“Consolidated EBITR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to (i) Consolidated Net Income for such period plus (ii)
to the extent deducted in determining Consolidated Net Income for such period,
(A) Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP and (C) Consolidated Rental Expense.

 

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense for such period, plus (ii) Consolidated Rental Expense for such period.

 

“Consolidated Interest Expense” shall mean, for any period of the Borrower,
total interest expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP, and including without limitation or
duplication, interest expense attributable to Capital Lease Obligations, any
program costs incurred by the Borrower in connection with a Securitization
Transactions and any interest expense attributable to Hedging Transactions.

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period (taken as a single accounting period) determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any items of gain or loss which were included in
determining such Consolidated Net Income and were not realized in the

 

5



--------------------------------------------------------------------------------

ordinary course of business or the result of a sale of assets other than in the
ordinary course of business and (ii) any income (or loss) of any Person accrued
prior to the date such Person becomes a Subsidiary, or is merged into or
consolidated with Borrower or any Subsidiary, on the date that such Person’s
assets are acquired by the Borrower or any Subsidiary; provided, however, that
the net income (or loss) of Century accrued prior to the Acquisition shall be
included in Consolidated Net Income.

 

“Consolidated Net Worth” shall mean, as of any date, the Borrower’s total
shareholder’s equity of such date as determined in accordance with GAAP.

 

“Consolidated Rental Expense” shall mean, for the Borrower and its Subsidiaries
for any period, the total operating lease expense for such period, determined on
a consolidated basis in accordance with GAAP.

 

“Consolidated Total Capital” shall mean, as of any date, the sum of (i)
Consolidated Total Funded Debt as of such date and (ii) Consolidated Net Worth
as of such date.

 

“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries other than Indebtedness of the type described
in subsections (vi) and (vii) of the definition thereto, but including, without
limitation, all Loans made hereunder.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Conversion Date” shall mean June 30, 2004.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.14(d).

 

“Disposition” shall mean with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent and unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed). If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment thresholds specified in paragraph (b)(i) of
Section 10.4), the Borrower shall be

 

6



--------------------------------------------------------------------------------

deemed to have given its consent five (5) Business Days after the date notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such fifth Business Day.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

7



--------------------------------------------------------------------------------

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“8.27% Notes” shall mean, collectively, Hughes Supply’s (i) $28,000,000 8.27%
Series B Senior Notes due November 30, 2005 and (ii) $103,000,000 8.42% Series C
Senior Notes due 2007.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (ii) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (iii) in the case of a Foreign
Lender, any withholding tax that (x) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (y) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (z) is attributable to such Foreign Lender’s failure to
comply with Section 2.21(e).

 

“Existing Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of March 26, 2003, by and among Hughes Supply, the banks from time to
time party thereto and SunTrust Bank as administrative agent, as amended or
modified by that certain First Amendment to Revolving Credit Agreement (in form
and substance satisfactory to the Arrangers) on or prior to the date hereof and
as may be further amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time after the date hereof in accordance with
the terms hereof.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on

 

8



--------------------------------------------------------------------------------

overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of November 25, 2003,
executed by Lehman and SunTrust and accepted by Borrower.

 

“Financial Letters of Credit” shall mean, collectively, (i) all standby letters
of credit issued for the account of the Borrower or any of its Subsidiaries,
other than standby letters of credit supporting obligations incurred in the
ordinary course of business of the types referred to in clauses (iii) and (iv)
of the definition of Permitted Encumbrances, as well as liability insurance, and
(ii) all direct pay letters of credit issued for the account of the Borrower or
any of its Subsidiaries supporting financing arrangements, including industrial
development revenue bonds; provided, however, that the term Financial Letters of
Credit shall exclude all trade letters of credit issued for the account of the
Borrower or any of its Subsidiaries.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITDAR to (b) Consolidated Fixed Charges, in each case measured
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement

 

9



--------------------------------------------------------------------------------

condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposits in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
Guarantee is made or, if not so stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith. The term
“Guarantee” used as a verb has a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions, including without limitation any promissory notes issued
to pay the Net Mark-to-Market Exposure of any Hedging Transaction that is
terminated.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a derivative instrument as defined under FAS 133 as applied under
GAAP.

 

“High Yield Securities” shall mean senior subordinated debt securities, to be
issued and sold by the Borrower in accordance with the Fee Letter, in an amount
sufficient to repay all outstanding Loans, accrued and unpaid interest thereon,
all related fees and expenses and other Obligations and amounts due in respect
thereof or hereunder in full.

 

“Hughes Family” shall mean (i) David H. Hughes, Vincent S. Hughes and Russell V.
Hughes, (ii) any of their direct family members (including, without limitation,
lineal ancestors and descendants, siblings, and lineal descendants of siblings),
(iii) any trusts and profit-sharing plans and stock option plans established for
the sole benefit of the foregoing and (iv) the heirs and personal
representatives of the foregoing.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to

 

10



--------------------------------------------------------------------------------

property acquired by such Person, (v) all Capital Lease Obligations of such
Person, (vi) all obligations, contingent or otherwise, of such Person in respect
of Financial Letters of Credit, acceptances or similar extensions of credit,
(vii) Hedging Obligations, (viii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vii) above, (ix) all Indebtedness
of a third party secured by any Lien on property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (x) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any common stock of such Person and (xi) Off-Balance Sheet
Debt. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor. For purposes of determining the amount
of attributed Indebtedness from Hedging Obligations, the “principal amount” of
any Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of
such Hedging Obligations.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnity and Contribution Agreement” shall mean the Indemnity, Subrogation and
Contribution Agreement, dated as of the date hereof and substantially in the
form of Exhibit D, among the Borrower, the Subsidiary Loan Parties and the
Administrative Agent.

 

“Indemnity and Contribution Agreement Supplement” shall mean each supplement
substantially in the form of Annex I to the Indemnity and Contribution Agreement
executed and delivered by a Subsidiary of the Borrower pursuant to Section 5.10.

 

“Initial Lenders” shall mean LCPI and STB, in their respective capacities as
Lenders under this Agreement.

 

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the four consecutive Fiscal Quarters of the
Borrower ending on such date to (ii) Consolidated Interest Expense for the four
consecutive fiscal quarters of the Borrower ending on such date.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

 

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

 

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

 

11



--------------------------------------------------------------------------------

(iv) no Interest Period may extend beyond the Maturity Date.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, each additional Lender that joins this
Agreement pursuant to Section 10.4.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Consolidated Total Capital as of such date.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. for delivery on the first day of
such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Fee Letter, the
Notes (if any), the Subsidiary Guaranty Agreement, the Indemnity and
Contribution Agreement, the Notices of Borrowing, the Notices of
Conversion/Continuation and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all Term Loans and Subordinated Term Loans, as the context
shall require.

 

12



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the Acquisition
and the transactions contemplated thereby, (ii) the business, results of
operations, financial condition, assets, liabilities or prospects of the
Borrower and its Subsidiaries taken as a whole, or Century and its Subsidiaries,
taken as a whole, (iii) the ability of the Loan Parties to perform any of their
respective obligations under the Loan Documents, (iv) the rights and remedies of
the Administrative Agent, the Arrangers and the Lenders under any of the Loan
Documents or (v) the legality, validity or enforceability of any of the Loan
Documents.

 

“Material Indebtedness” shall mean the Existing Credit Agreement, the Private
Placement Notes and any other Indebtedness (other than the Loans) and Hedging
Obligations, of any one or all of the Loan Parties and their Subsidiaries,
individually or in an aggregate principal amount exceeding $5,000,000. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

“Material Subsidiary” shall mean at any time any direct or indirect Subsidiary
of the Borrower (i) having or acquiring total assets in excess of $1,000,000 or
(ii) that accounted for or produced more than 5% of the Consolidated EBITR of
the Borrower and its Subsidiaries determined on a consolidated basis during any
of the three most recently completed Fiscal Years; provided, however, that the
term “Material Subsidiary” shall be deemed to exclude any Securitization
Subsidiary.

 

“Maturity Date” shall mean March 31, 2005.

 

“Merger Sub” shall have the meaning set forth in the recitals hereto.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale, the
proceeds thereof in the form of cash and cash equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset which is the subject of such Asset Sale and other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

13



--------------------------------------------------------------------------------

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Note Purchase Agreements” shall mean, collectively, (i) the purchase agreement,
dated as of December 21, 2000, governing the 8.27% Notes, (ii) the purchase
agreement, dated as of May 29, 1996, governing the 2011 Notes, (iii) the
purchase agreement, dated as of August 28, 1997, governing the 2012 Notes and
(iv) the purchase agreement, dated as of May 5, 1998, governing the 2013 Notes.

 

“Notes” shall mean, collectively, each Term Loan Note issued hereunder.

 

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.9(b).

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.3.

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Arrangers or any Lender pursuant to or in connection with this
Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Arrangers and any Lender incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, and all Hedging Obligations owed to the Administrative Agent, the
Arrangers, any Lender or any of their Affiliates relating to the Term Loans made
hereunder, and all obligations and liabilities incurred in connection with
collecting and enforcing the foregoing, together with all renewals, extensions,
modifications or refinancings thereof.

 

“Off-Balance Sheet Debt” of any Person shall mean (i) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person, including without limitation with respect to a Securitization
Transaction, (ii) any Synthetic Lease Obligation or (iii) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person under GAAP, provided, however, that any liability
of such Person with respect to sale and leaseback transactions shall be excluded
from this definition.

 

14



--------------------------------------------------------------------------------

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean:

 

(v) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(vi) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(vii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(viii) deposits to secure the performance of bids, trade contracts, insurance
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(ix) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(x) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

 

15



--------------------------------------------------------------------------------

(xi) other liens incidental to the conduct of its business or the ownership of
its property and assets which were not incurred in connection with the borrowing
of money and which do not in the aggregate materially detract from the value of
property or assets of the Borrower and its Subsidiaries taken as a whole or
materially impair the use of such property or assets in the operation of the
business of the Borrower and its Subsidiaries;

 

(xii) liens provided for in equipment leases that are not Capitalized Lease
Obligations (including financing statements and undertakings to file financing
statements); provided, that such liens are limited to the equipment subject to
such leases and the proceeds thereof;

 

(xiii) leases, subleases, licenses and sublicenses granted to third parties not
interfering in any material respect with the business of the Borrower and its
Subsidiaries; and

 

(xiv) any right of set off or banker’s lien (whether by common law, statute,
contract or otherwise) in favor of any bank (other than Liens securing
Indebtedness);

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(xv) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

 

(xvi) commercial paper having a rating of at least A-1/P-2, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

 

(xvii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(xviii) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

 

(xix) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

16



--------------------------------------------------------------------------------

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations and all
guarantees thereof on terms and conditions satisfactory to the Administrative
Agent and the Required Lenders in all respects, including without limitation
with respect to interest rates, payment terms, maturities, amortization
schedules, covenants, defaults, remedies and subordination provisions, as
evidenced by the written approval by the Administrative Agent and the Required
Lenders.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Private Placement Notes” shall mean, collectively, the 8.27% Notes, the 2011
Notes, the 2012 Notes and the 2013 Notes.

 

“Pro Forma Basis” shall mean, with respect to any determination for any period,
in connection with an acquisition, that such determination shall be made giving
pro forma effect to each such acquisition as if such acquisition (and the
incurrence or assumption of any Indebtedness in connection therewith) and any
related transactions had been consummated on the first day of such period, in
each case based on historical results accounted for in accordance with GAAP.

 

“Pro Rata Share” shall mean with respect to the Term Loans, the percentage
obtained by dividing (i) the Term Loan Commitment of such Lender by (ii) the
Aggregate Term Loan Commitment Amount (or, at any time after the Closing Date,
the percentage obtained by dividing the principal amount of such Lender’s Term
Loans by the aggregate Term Loans of all Lenders).

 

“Refunding Securities” shall mean the common equity, debt or convertible debt
securities to be issued and sold by the Borrower in accordance with the Fee
Letter, the net proceeds of which would be used to repay the Loans and all
related accrued and unpaid interest and fees and other Obligations and other
amounts due in respect thereof or hereunder in full.

 

“Register” shall have the meaning set forth in Section 10.04(c).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

17



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, partners, trustees, officers,
employees, shareholders, agents and advisors of such Person and such Person’s
Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Term Loan Commitments at such time or if the Lenders have
no Term Loan Commitments outstanding, then Lenders holding more than 50% of the
aggregate principal amount of the Term Loans then outstanding.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the compliance certificate, the
chief executive officer and the chief financial officer of the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“S&P” shall mean Standard & Poor’s, a division of the McGraw-Hill Companies.

 

“Securitization Subsidiary” shall mean any Subsidiary of the Borrower that is a
special purpose entity formed for the purpose of acquiring accounts receivable
and related rights from the Borrower or one or more of its other Subsidiaries.

 

“Securitization Transaction” shall mean any limited recourse or non-recourse
sale, assignment or contribution of accounts receivable and related rights of
the Borrower or one or more of its Subsidiaries to any Securitization Subsidiary
in connection with the issuance of Indebtedness by such Securitization
Subsidiary secured by such assets, the proceeds of which are to be made
available, directly or indirectly, to the Borrower or such Subsidiaries. The
“amount” or “principal amount” of any Securitization Transaction shall be deemed
at any time to be the aggregate principal or stated amount of the Indebtedness
owing by such Securitization Subsidiary to any Person other than the Borrower or
another Subsidiary.

 

“Subordination Event” shall mean the failure by the Borrower to repay in full,
in cash, the Obligations on or before the Conversion Date.

 

“Subordinated Term Loans” shall have the meaning set forth in Section 11.1.

 

18



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower. For the avoidance of doubt, references in this
Agreement to Subsidiaries of the Borrower shall include those Subsidiaries that
comprise the Acquired Business.

 

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit C, made by
the Subsidiary Loan Parties in favor of the Administrative Agent for the benefit
of the Lenders.

 

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Annex I to the Subsidiary Guaranty Agreement executed and delivered by a
Subsidiary of the Borrower pursuant to Section 5.10.

 

“Subsidiary Loan Party” shall mean, without duplication, any Material Subsidiary
and any other Subsidiary that is listed as a “Subsidiary Guarantor” on the
signature pages to that certain First Amendment to the Existing Credit Agreement
and any other Subsidiary of the Borrower that becomes a “Subsidiary Guarantor”
under and as defined in the Existing Credit Agreement or otherwise guarantees
the obligations owed to the lenders under the Existing Credit Agreement or the
Obligations hereunder.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, and (ii)
all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Target” shall have the meaning set forth in the recitals hereto.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, deductions or withholdings, and all liabilities,
penalties and interest with respect thereto imposed by any Governmental
Authority.

 

“Term Loan” shall have the meaning set forth in Section 2.2.

 

19



--------------------------------------------------------------------------------

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Term Loans to the Borrower in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on Annex
I, as such annex may be amended through an assignment of an existing Term Loan
Commitment, the amount of the assigned “Term Loan Commitment” as provided in the
Assignment and Acceptance executed by such Person as an assignee, as the same
may be increased or deceased pursuant to terms hereof.

 

“Term Loan Note” shall mean a promissory note of the Borrower payable to the
requesting Lender, or its registered assigns, in the principal amount of such
Lender’s Term Loan Commitment, in substantially the form of Exhibit A.

 

“Total Funded Debt to Consolidated EBITDA Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated Total Funded Debt as of such date
to (ii) Consolidated EBITDA, measured for the four consecutive Fiscal Quarters
ending on or immediately prior to such date.

 

“2011 Notes” shall mean Hughes’ $98,000,000 7.96% Senior Notes due May 30, 2011.

 

“2012 Notes” shall mean, collectively, Hughes’ (i) $40,000,000 7.14% Senior
Notes due May 30, 2012 and (ii) $40,000,000 7.19% Senior Notes due May 30, 2012.

 

“2013 Notes” shall mean the Borrower’s $50,000,000 6.74% Senior Notes due May 1,
2013.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g. a “Eurodollar
Loan” or “Base Rate Loan”). Borrowings also may be classified and referred to by
Type (e.g. “Eurodollar Borrowing”).

 

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect

 

20



--------------------------------------------------------------------------------

immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.

 

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

 

Section 1.5. Financial Ratios. For purposes of calculating Consolidated EBITDAR
and Consolidated EBITR of the Borrower and its Subsidiaries for any period, (i)
the Consolidated EBITDAR and Consolidated EBITR of any Person acquired by the
Borrower or its Subsidiaries during such period, including, without limitation,
pursuant to the Century Acquisition, shall be included on a Pro Forma Basis for
such period if the consolidated balance sheet of such acquired Person and its
consolidated Subsidiaries as at the end of the period preceding the acquisition
of such Person and the related consolidated statements of income and
stockholders’ equity for the period in respect of which Consolidated EBITDAR and
Consolidated EBITR are to be calculated (x) have been previously provided to the
Administrative Agent and the Lenders and (y) either (1) have been reported on
without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (2) have been
found acceptable by the Arrangers and (ii) the Consolidated EBITDAR and
Consolidated EBITR of any Person that is no longer a Subsidiary on the last day
of such period shall be excluded for such period (assuming the consummation of
such disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period). The Arrangers specifically
acknowledge the receipt of and approve the consolidated balance sheet and the
related consolidated statements of income and stockholders’ equity of Century.

 

21



--------------------------------------------------------------------------------

ARTICLE II

 

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

 

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, the Lenders hereby establish in favor of the
Borrower a term loan facility pursuant to which each Lender severally agrees (to
the extent of such Lender’s Term Loan Commitment) to make Term Loans to the
Borrower in accordance with Section 2.2.

 

Section 2.2. Term Loans. Subject to the terms and conditions set forth herein
(including, without limitation, the terms and conditions of Section 11.1), each
Lender severally agrees to make term loans (each, a “Term Loan”) to the Borrower
on the Closing Date in an amount for each Lender not to exceed the amount of the
Term Loan Commitment of such Lender. The Term Loans may from time to time be
Base Rate Loans or Eurodollar Loans. Amounts of Term Loans repaid may not be
reborrowed.

 

Section 2.3. Procedure for Term Loan Borrowings.

 

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of the Term Loan Borrowing substantially
in the form of Exhibit 2.3 attached hereto (a “Notice of Borrowing”) prior to
11:00 a.m. (Atlanta, Georgia time) one (1) Business Day prior to the anticipated
Closing Date requesting that the Lenders make the Term Loans on the Closing
Date. The Term Loans made on the Closing Date shall initially be a Base Rate
Borrowing. The Notice of Borrowing shall be irrevocable and shall specify: (i)
the aggregate principal amount of such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) the Type of such Term Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Promptly following the receipt
of the Notice of Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender’s
Term Loan to be made as part of the requested Term Loan Borrowing.

 

Section 2.4. Intentionally Deleted.

 

Section 2.5. Intentionally Deleted.

 

Section 2.6. Intentionally Deleted.

 

Section 2.7. Intentionally Deleted.

 

Section 2.8. Funding of Borrowings.

 

(a) Each Lender will make available each Loan to be made by it hereunder on the
Closing Date by wire transfer in immediately available funds in U.S. Dollars by
11:00 a.m. (Atlanta, Georgia time) to the Administrative Agent at the Payment
Office. The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts that it receives, in like funds by the close
of business on such proposed date, to an account maintained by the Borrower with
the Administrative Agent or at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.

 

22



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. (Atlanta, Georgia time) one (1) Business Day prior to the Closing
Date that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date,
and the Administrative Agent, in reliance on such assumption, may make available
to the Borrower on such date a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of the Term Loan or to prejudice any rights which the Borrower
may have against any Lender as a result of any default by such Lender hereunder.

 

(c) The Term Loan shall be made by the Lenders on the basis of their respective
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Term Loan provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

 

Section 2.9. Interest Elections.

 

(a) The Term Loan initially shall be of the Type specified in the Notice of
Borrowing, and in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Notice of Borrowing. Thereafter, the
Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.9
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (Atlanta, Georgia
time) one (1) Business Day prior to the requested date of a conversion into a
Base Rate Borrowing and (y) prior to 11:00 a.m. (Atlanta, Georgia time) three
(3) Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing

 

23



--------------------------------------------------------------------------------

to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The aggregate
principal amount of each Eurodollar Borrowing shall be not less than $5,000,000
or a larger multiple of $1,000,000, and the aggregate principal amount of each
Base Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed ten. Promptly following the receipt of a Notice of
Continuation/Conversion in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof.

 

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then the Borrower shall be deemed to have elected to convert such
Borrowing to a Base Rate Borrowing. No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if a Default or an Event of Default exists,
unless the Administrative Agent and each of the Lenders shall have otherwise
consented in writing. No conversion of any Eurodollar Loans shall be permitted
except on the last day of the Interest Period in respect thereof.

 

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

Section 2.10. Intentionally Deleted.

 

Section 2.11. Repayment of Loans. The outstanding principal amount of all Term
Loans shall be due and payable (together with accrued and unpaid interest
thereon and other Obligations owing in connection therewith) on the Maturity
Date; provided, that if such Obligations are not paid in full on the Conversion
Date, the Term Loans shall automatically convert to Subordinated Term Loans in
accordance with Article XI.

 

Section 2.12. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent, acting, solely for the purposes of Treasury Regulation
Section 5F, 103-1(c), as agent for the Borrower, shall maintain appropriate
records in which shall be recorded (i) the Term Loan Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Type thereof and
the Interest Period applicable thereto, (iii) the date of each continuation
thereof pursuant to Section 2.9, (iv) the date of each conversion of all or a
portion thereof to another Type pursuant to Section 2.9, (v) the date

 

24



--------------------------------------------------------------------------------

and amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder in respect of such Loans and
(vi) both the date and amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of the Loans and each Lender’s Pro Rata
Share thereof. The entries made in such records shall be prima facie evidence of
the existence and amounts of the obligations of the Borrower therein recorded;
provided, that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.

 

(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Term Loan Note, payable to such Lender or
its registered assigns.

 

Section 2.13. Optional Prepayments; Mandatory Prepayments.

 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. (Atlanta, Georgia time) not less than three (3)
Business Days prior to any such prepayment, and (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment. Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s Pro Rata Share of any such prepayment. If such notice is
given, the aggregate amount specified in such notice shall be due and payable on
the date designated in such notice, together with accrued interest to such date
on the amount so prepaid in accordance with Section 2.14(e); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.20. Each partial prepayment of any Loan shall be in an
amount that would be permitted in the case of any Borrowing of the same Type
pursuant to Section 2.9(b). Each prepayment of a Borrowing shall be applied
ratably to the Loans comprising such Borrowing.

 

(b) Unless the Required Lenders shall otherwise agree (without any corresponding
repayment or prepayment of any of the Existing Credit Facility, any other
existing bank credit facilities or any Private Placement Notes), if, on any
date, the Borrower or any of its Subsidiaries shall receive Net Cash Proceeds
from

 

(i) any direct or indirect public offering or private placement of the Refunding
Securities, the High Yield Securities or any other subordinated debt securities
of the Borrower or any of the Borrower’s Subsidiaries, or any Capital Stock or
other equity securities of the Borrower;

 

25



--------------------------------------------------------------------------------

(ii) the incurrence of any other Indebtedness by the Borrower or any of its
Subsidiaries (other than the Term Loans, the borrowings under the Existing
Credit Facility and other Indebtedness permitted under Section 7.1(b), (c), (d),
(e), (f) and (i));

 

(iii) any other issuance or sale of any Capital Stock of the Borrower or its
Subsidiaries; or

 

(iv) any Asset Sale;

 

then, in each case, the Term Loans shall be prepaid by an amount equal to the
amount of Net Cash Proceeds received by the Borrower or its Subsidiaries in
respect of such event, issuance or incurrence, as set forth in Section 2.22. The
provisions of this Section 2.13(b) do not constitute a consent to the issuance
of any Capital Stock or other equity securities by the Borrower or any
Subsidiary Loan Party, the incurrence of any Indebtedness by the Borrower or any
Subsidiary Loan Party or the consummation by the Borrower or any Subsidiary Loan
Party of any Disposition, in each case that is not otherwise expressly permitted
hereby.

 

Section 2.14. Interest on Loans.

 

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in the case of
a Eurodollar Loan, the Applicable Margin in effect from time to time.

 

(b) Notwithstanding clause (a) above, while an Event of Default exists or after
acceleration of the Loans, the Borrower shall pay interest (“Default Interest”)
with respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate
Loans, all other Obligations hereunder (other than Loans) at an all-in rate in
effect for Base Rate Loans, plus an additional 2% per annum.

 

(c) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each Fiscal Quarter and on the Maturity
Date, as the case may be. Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three months
or 90 days, respectively, on each day which occurs every three months or 90
days, as the case may be, after the initial date of such Interest Period, and on
the Maturity Date. Notwithstanding anything to the contrary in the foregoing,
accrued and unpaid fees outstanding and accrued and unpaid interest on the
principal amount of all Loans outstanding on the Conversion Date and all other
Obligations shall be due and payable on the Conversion Date. Interest on any
Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.

 

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

 

26



--------------------------------------------------------------------------------

Section 2.15. Fees.

 

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

 

(b) The Borrower shall pay to each of the Initial Lenders the fees set forth in
the Fee Letter, which shall be due and payable on the dates specified therein.

 

Section 2.16. Computation of Interest and Fees.

 

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days (365 days, in the case of Base Rate Loans) for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed). Each determination by the Administrative Agent of
an interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

Section 2.17. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

 

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

 

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement.

 

Section 2.18. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the

 

27



--------------------------------------------------------------------------------

obligation of such Lender to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the outstanding Eurodollar Borrowings, such Lender’s Loan shall be converted
to a Base Rate Loan either (i) on the last day of the then current Interest
Period applicable to such Eurodollar Loan if such Lender may lawfully continue
to maintain such Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date. Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.

 

Section 2.19. Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii) impose on any Lender or the eurodollar interbank market any other condition
affecting this Agreement or any Eurodollar Loans made by such Lender; and the
result of either of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or to reduce the amount received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then the Borrower shall promptly pay, upon written notice from and demand by
such Lender on the Borrower (with a copy of such notice and demand to the
Administrative Agent), to the Administrative Agent for the account of such
Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b) If any Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital (or on the
capital of such Lender’s parent corporation) as a consequence of its obligations
hereunder to a level below that which such Lender or such Lender’s or parent
corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written demand by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or such
Lender’s parent corporation for any such reduction suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or such Lender’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender such amount or
amounts within 10 days after receipt thereof.

 

28



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation.

 

Section 2.20. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), unless such failure is a result of a Lender failing to make a
Eurodollar Borrowing to Borrower, then, in any such event, the Borrower shall
compensate each Lender, within five (5) Business Days after written demand from
such Lender, for any loss, cost or expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.20 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.21. Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or any Lender (as the case may be)
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
five (5) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case

 

29



--------------------------------------------------------------------------------

may be, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of any Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) (i) Each Lender (whether or not such Lender is a Foreign Lender) must, prior
to the time it becomes a Lender, furnish to the Borrower and to the
Administrative Agent with forms or certificates as may be appropriate to verify
that such Lender is exempt from U.S. withholding tax requirements, provided,
however, the provisions of this paragraph (e)(i) of Section 2.21 shall not apply
to a Lender that (X) is not a Foreign Lender and (Y) is treated as an exempt
recipient based on the indicators described in Treasury Regulation Section
1.6049-4(c)(1)(ii).

 

(ii) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate. Without limiting the generality of the foregoing, each
Foreign Lender agrees that it will deliver to the Administrative Agent and the
Borrower (or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), as appropriate, two (2) duly completed
copies of (i) Internal Revenue Service Form W-8ECI, or any successor form
thereto, certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8BEN, or any successor form thereto, together with a
certificate (A) establishing that the payment to the Foreign Lender qualifies as
“portfolio interest” exempt from U.S. withholding tax under Code section 871(h)
or 881(c), and (B) stating that (1) the Foreign Lender is not a bank for
purposes of Code section 881(c)(3)(A), or the obligation of the Borrower
hereunder is not, with respect to such Foreign Lender, a loan agreement entered
into in the ordinary course of its trade or business, within the meaning of that
section; (2) the Foreign Lender is not a 10% shareholder of the Borrower within
the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign
Lender is not a controlled foreign corporation that is related to the Borrower
within the meaning of Code section 881(c)(3)(C); or

 

30



--------------------------------------------------------------------------------

(iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8IMY or W-8EXP. Each such Foreign Lender shall
deliver to the Borrower and the Administrative Agent such forms on or before the
date that it becomes a party to this Agreement (or in the case of a Participant,
on or before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered form or certificate to the Borrower
or the Administrative Agent (or any other form of certification adopted by the
Internal Revenue Service for such purpose).

 

(iii) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.

 

(f) The agreements in this Section 2.21 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

Section 2.22. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.19, 2.20 or 2.21, or otherwise) prior to 2:00 p.m. (Atlanta, Georgia time), on
the date when due, in immediately available funds, free and clear of any
defenses, rights of set-off, counterclaim, or withholding or deduction of taxes.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.19, 2.20 and 2.21 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees

 

31



--------------------------------------------------------------------------------

then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion (each a “Purchasing Lender”) shall purchase
(for cash at face value) participations in the Term Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered or the Purchasing Lender is otherwise required to return or
restore any such payment, such participations shall be rescinded and each other
Lender shall, promptly after request from the Administrative Agent or the
Purchasing Lender, return to the Purchasing Lender the purchase price for such
participation to the extent of such recovery or the amount otherwise returned or
restored by the Purchasing Lender, without interest, and (ii) the provisions of
this paragraph shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to 2.8(b) or 10.3(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

32



--------------------------------------------------------------------------------

Section 2.23. Intentionally Deleted.

 

Section 2.24. Limitation on Certain Payment Obligations.

 

(a) Each Lender or the Administrative Agent shall make written demand on
Borrower for indemnification or compensation pursuant to Section 2.21 no later
than 90 days after the earlier of (i) the date on which such Lender or the
Administrative Agent makes payment of such Taxes, and (ii) the date on which the
relevant taxing authority or other governmental authority makes written demand
upon such Lender or the Administrative Agent for payment of such Taxes.

 

(b) Each Lender or the Administrative Agent shall make written demand on
Borrower for indemnification or compensation pursuant to Section 2.20 no later
than 90 days after the event giving rise to the claim for indemnification or
compensation occurs.

 

(c) Each Lender or the Administrative Agent shall make written demand on
Borrower for indemnification or compensation pursuant to Section 2.19 no later
than 90 days after such Lender or the Administrative Agent receives actual
notice or obtains actual knowledge of the promulgation of a law, role, order or
interpretation or occurrence of another event giving rise to a claim pursuant to
such sections.

 

(d) In the event that the Lenders or the Administrative Agent fail to give
Borrower notice within the time limitations prescribed in (a) or (b) above,
Borrower shall not have any obligation to pay such claim for compensation or
indemnification. In the event that the Lender or the Administrative Agent fail
to give Borrower notice within the time limitation prescribed in (c) above,
Borrower shall not have any obligation to pay any amount with respect to claims
accruing prior to the ninetieth day preceding such written demand.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS

 

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2).

 

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent, the Arrangers and the
Lenders) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent, the
Arrangers or the Initial Lenders.

 

(b) The Administrative Agent (or its counsel) shall have received the following:

 

33



--------------------------------------------------------------------------------

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 

(ii) if requested by any Lender, duly executed Term Loan Note payable to such
Lender;

 

(iii) the duly Subsidiary Guaranty Agreement and the Indemnity and Contribution
Agreement, with each duly executed by each Subsidiary Loan Party and
acknowledged by the Borrower;

 

(iv) a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of its bylaws and of the resolutions of its
boards of directors, or partnership agreement or limited liability company
operating agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party
and attaching copies of each Note Purchase Agreement and certifying that such
Note Purchase Agreements are true and correct copies thereof as in effect on the
date hereof;

 

(v) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation and a failure to be so qualified would have a Material Adverse
Effect;

 

(vi) a favorable written opinion of counsel to the Loan Parties, addressed to
the Administrative Agent and each of the Lenders, and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;

 

(vii) copies of each legal opinion delivered to the Borrower by counsel to the
Acquired Business, accompanied by reliance letters in favor of the
Administrative Agent, the Arrangers and the Lenders;

 

(viii) a certificate, dated the Closing Date and signed by a Responsible
Officer, (A) confirming compliance by the Borrower with the conditions set forth
in paragraphs (a), (b) and (c) of Section 3.2 and in the Fee Letter and
Commitment Letter among the parties hereto in respect of Term Loan Commitments
(B) certifing that all conditions precedent to the Acquisition, other than the
funding of the Term Loans, have been satisfied and (C) attaching a true and
correct copy of the Existing Credit Agreement, as amended, supplemented or
otherwise modified, on or prior to the date hereof;

 

34



--------------------------------------------------------------------------------

(ix) a solvency certificate from the chief financial officer of the Borrower
which shall certify as to the solvency of the Borrower and its Subsidiaries
after giving effect to the Acquisition and the other transactions contemplated
by this Agreement, all in form and substance satisfactory to the Lenders;

 

(x) a duly executed Notice of Borrowing;

 

(xi) satisfactory evidence that (x) all material (as reasonably determined by
the Arrangers) governmental and other third party consents, approvals,
authorizations, registrations and filings and orders necessary or, in the
discretion of the Arrangers, reasonably advisable to be made or obtained under
any Requirement of Law, or by any Contractual Obligation of each Loan Party in
connection with the Acquisition, the financing contemplated hereby and the
continuing operations of the Borrower and its Subsidiaries shall have been made
or obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the Acquisition or the financing thereof, and (y) no consent decree regarding
the Term Loans or the Acquisition shall be in effect on the Closing Date;

 

(xii) copies of (A) the internally prepared quarterly financial statements of
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on October 31, 2003, (B) the audited consolidated financial statements
for Borrower and its Subsidiaries for the Fiscal Years ended 2001, 2002 and
2003, (C) the internally prepared quarterly financial statements of Target and
its Subsidiaries on a consolidated basis for the Fiscal Quarter ending on
September 30, 2003, (D) the audited consolidated financial statements for Target
and its Subsidiaries for the Fiscal Years ended 2000, 2001 and 2002 and (E) the
Borrower’s most recent quarterly report filed with the Securities and Exchange
Commission on Form 10-Q for the Fiscal Quarter ending on October 31, 2003; and

 

(xiii) certificates of insurance issued on behalf of insurers of the Borrower
and all guarantors, describing in reasonable detail the types and amounts of
insurance (property and liability) maintained by the Borrower and all
guarantors.

 

(c) The sources and uses of funds for the Acquisition shall be satisfactory to
the Administrative Agent and the Arrangers (provided, that the aggregate
purchase price shall not exceed $370 million (including fees and expenses not
exceeding $10 million in the aggregate)). The Arrangers shall be satisfied that
the structure, terms and conditions of the proposed Acquisition are
substantially similar to the structure, terms and conditions in the sale and
purchase agreement for the Acquisition delivered to the Administrative Agent and
the Arrangers prior to the Closing Date; the Administrative Agent shall have
received certified copies of all documents (including all schedules and exhibits
thereto) relating to the Acquisition, which documentation shall be in form and
substance satisfactory to the Lenders. The Arrangers shall have received
satisfactory evidence that all conditions precedent to the Acquisition, other
than the funding of the Term Loans, have been satisfied.

 

35



--------------------------------------------------------------------------------

(d) No Default or Event of Default shall have occurred or be continuing (after
giving pro forma effect for the Acquisition and the financing thereof) under the
Credit Agreement. No default or event of default shall have occurred or be
continuing (after giving pro forma effect for the Acquisition and the financing
thereof) under any other material indebtedness or other agreement of the
Borrower, its Subsidiaries or the Acquired Business.

 

(e) The Lenders shall be satisfied that no event, development or circumstance
shall have occurred since January 31, 2003 (the date of the most recent audited
financial statements delivered to the Lenders as of the date hereof) that has
caused or could reasonably be expected to cause a Material Adverse Effect.

 

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a) at the time of and immediately after giving effect to such Borrowing no
Default or Event of Default shall exist; and

 

(b) all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing, both before and after giving effect thereto; and

 

(c) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect; and

 

(d) the Borrower shall have delivered the required Notice of Borrowing; and

 

(e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

 

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

36



--------------------------------------------------------------------------------

Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, stockholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against such Person in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of their respective assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.

 

Section 4.4. Financial Statements. The Borrower has furnished to each Lender (i)
the audited consolidated balance sheet of the Borrower and its Subsidiaries as
of January 31, 2003, and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended audited by
PriceWaterhouseCoopers LLP, (ii) the audited consolidated balance sheet of the
Target and its Subsidiaries as of December 31, 2002, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended audited by Deloitte & Touche LLP, (iii) the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of October
31, 2003, and the related unaudited consolidated statements of income and cash
flows for the Fiscal Quarter and year-to-date period then ending, certified by a
Responsible Officer and (iv) the unaudited consolidated balance sheet of the
Target and its Subsidiaries as of September 30, 2003, and the related unaudited
consolidated statements of income and cash flows for the Fiscal Quarter and
year-to-date period then ending. Such financial statements fairly present the
consolidated financial condition of the Borrower and its Subsidiaries or the
Target and its Subsidiaries, as applicable, as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in

 

37



--------------------------------------------------------------------------------

the case of the statements referred to in clauses (iii) and (iv). Since January
31, 2003, there have been no changes with respect to the Borrower and its
Subsidiaries which have had or could reasonably be expected to have, singly or
in the aggregate, a Material Adverse Effect. Since December 31, 2002, there have
been no changes with respect to the Target and its Subsidiaries which have had
or could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

 

Section 4.5. Litigation and Environmental Matters.

 

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 

(b) Except for the matters set forth on Schedule 4.5, neither the Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, in each case where the effect of the foregoing could reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) a “holding company” as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
1935, as amended or (c) otherwise subject to any other regulatory scheme
limiting its ability to incur debt or requiring any approval or consent from or
registration or filing with, any Governmental Authority in connection therewith.

 

Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal tax returns and all other material tax returns
that, to the best knowledge of the executive officers of Borrower and its
Subsidiaries, are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP; and no tax Lien has

 

38



--------------------------------------------------------------------------------

been filed, and, to the knowledge of Borrower and its Subsidiaries, no claim is
being asserted, with respect to any such tax, fee or other charge. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.

 

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans will
be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U or
for any purpose that violates the provisions of Regulation U. Neither the
Borrower nor its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock.”

 

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 4.11. Ownership of Property.

 

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower or the Acquired
Business, as the case may be, referred to in Section 4.4 or purported to have
been acquired by the Borrower or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens, other than Liens permitted under Section 7.2. All leases
that individually or in the aggregate are material to the business or operations
of the Borrower and its Subsidiaries are valid and subsisting and are in full
force.

 

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights, franchises, licenses and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries does not
infringe in any material respect on the rights of any other Person.

 

(c) The properties of the Borrower and its Subsidiaries are insured within terms
reasonably acceptable to the Lenders, with financially sound and reputable
insurance companies which are not Affiliates of the Borrower (unless otherwise
reasonably acceptable to the Lenders), in such amounts with such deductibles and
covering such risks deemed adequate as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or any applicable Subsidiary operates.

 

39



--------------------------------------------------------------------------------

Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or any syndication of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading.

 

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party and that is a Material Subsidiary, in each case as of the
Closing Date.

 

Section 4.15. Insolvency. After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor its Subsidiaries will be “insolvent,” within the meaning of such
term as defined in § 101 of Title 11 of the United States Code, as amended from
time to time, or be unable to pay its debts generally as such debts become due,
or have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.

 

Section 4.16. Funded Debt. Prior to and after the incurrence by the Borrower of
the Loans under the Agreement and the issuance of the guarantee by the
Subsidiary Loan Parties pursuant to the Subsidiary Guaranty Agreement, no
default or event of default shall have occurred and be continuing under and as
defined in the Note Purchase Agreements and (ii) consolidated funded debt (as
defined in the Note Purchase Agreements) of the Borrower and its Subsidiaries is
less than or equal to 60% of consolidated total capitalization (as defined in
the Note Purchase Agreements) of the Borrower and its Subsidiaries.

 

40



--------------------------------------------------------------------------------

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder, any Term Loan remains outstanding or any Obligation
remains unpaid or outstanding:

 

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

 

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by
PriceWaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(b) as soon as available and in any event within 60 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year, all certified by the chief financial officer or
treasurer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year end audit adjustments and the absence of footnotes;

 

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, (i) a Compliance Certificate signed by the chief
executive officer or the chief financial officer of the Borrower and (ii) a
written list of all Material Subsidiaries formed, acquired or created from a
transfer of assets or through any other event since the Closing Date with
respect to the first delivery of financial statements after the Closing Date and
thereafter since the date of the most recently delivered Compliance Certificate,
such list to include the name of each new Material Subsidiaries, its state of
incorporation, list of its officers and directors and any other information that
the Administrative Agent shall reasonably request;

 

41



--------------------------------------------------------------------------------

(d) promptly upon receipt thereof, copies of all reports on the financial
statements of the Borrower and its Subsidiaries, submitted by independent public
accountants to Borrower in connection with each annual, interim or special audit
of Borrower’s consolidated financial statements;

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

 

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

 

So long as the Borrower maintains a site on Intralinks® and each Lender has a
valid identification number and password with which to access information
regarding the Borrower on Intralinks®, Borrower may satisfy its obligation to
deliver the financial statements and other reports and materials referred to in
clauses (a), (b) and (e) above by posting such financial statements and other
reports and materials and having each Lender notified thereof.

 

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

 

(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any Material Indebtedness of the Borrower or
any of its Subsidiaries;

 

42



--------------------------------------------------------------------------------

(f) simultaneously with the delivery of each Compliance Certificate, a written
list of all Material Subsidiaries formed, acquired, or created from a transfer
of assets or through any other event, during the period commencing on the
Closing Date and ending on the date on which the first Compliance Certificate is
delivered, and thereafter since the date of the most recently delivered
Compliance Certificate; such written list shall include the name of each new
Material Subsidiary, its state of incorporation, list of its officers and any
other information that the Administrative Agent shall reasonably request.

 

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided, that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.

 

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, (i) all taxes,
assessments and governmental charges imposed upon it or upon its property, and
(ii) all claims (including, without limitation, claims for labor, materials,
supplies or services) which might, if unpaid, become a Lien upon its property,
unless, in each case, the validity or amount thereof is being contested in good
faith by appropriate proceedings and adequate reserves are maintained with
respect thereto.

 

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

 

Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender, to visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and

 

43



--------------------------------------------------------------------------------

with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Borrower; provided, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required.

 

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, and (c) at all times shall name
Administrative Agent as additional insured on all liability policies of the
Borrower and its Subsidiaries.

 

Section 5.9. Use of Proceeds. The Borrower will use the proceeds of all Loans to
fund, in part, the Acquisition. No part of the proceeds of the Term Loan will be
used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.

 

Section 5.10. Additional Subsidiaries.

 

(a) If any Subsidiary becomes a Material Subsidiary after the Closing Date, or
any Material Subsidiary is acquired or formed after the Closing Date, the
Borrower will, simultaneously with delivery of the written list of new Material
Subsidiaries required pursuant to Section 5.1(c) above, cause such Material
Subsidiary to become a Subsidiary Loan Party by satisfying the requirements of
clause (e) below.

 

(b) If, at any time, the aggregate revenue or assets (on a non-consolidated
basis) of the Borrower and those Subsidiaries that are then Subsidiary Loan
Parties are less than the Aggregate Subsidiary Threshold, then the Borrower
shall cause one or more other Subsidiaries to become additional Subsidiary Loan
Parties, as provided in this Section 5.10, within ten (10) Business Days after
such revenues or assets become less than the Aggregate Subsidiary Threshold so
that after including the revenue or assets of any such additional Subsidiary
Loan Parties, the aggregate revenue or assets (on a non-consolidated basis) of
the Borrower and all such Subsidiary Loan Parties would equal or exceed the
Aggregate Subsidiary Threshold.

 

(c) The Borrower may elect at any time to have any Subsidiary become an
additional Subsidiary Loan Party as provided in this Section 5.10.

 

(d) Upon the occurrence and during the continuation of any Event of Default, if
the Required Lenders so direct, the Borrower shall (i) cause all of its
Subsidiaries (other than Securitization Subsidiaries) to become additional
Subsidiary Loan Parties, as provided in this Section 5.10, within ten (10)
Business Days after the Borrower’s receipt of written confirmation of such
direction from the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(e) A Subsidiary shall become an additional Subsidiary Loan Party after the
Closing Date by executing and delivering to the Administrative Agent a
Subsidiary Guaranty Supplement and an Indemnity and Contribution Agreement
Supplement, accompanied by (i) all other Loan Documents related thereto, (ii)
certified copies of certificates or articles of incorporation or organization,
by-laws, membership operating agreements, and other organizational documents,
appropriate authorizing resolutions of the board of directors of such
Subsidiaries, and opinions of counsel comparable to those delivered pursuant to
Section 3.1(vi), and (iii) such other documents as the Administrative Agent may
reasonably request.

 

Section 5.11. Ownership of all Subsidiary Loan Parties. Borrower shall maintain
its percentage of ownership existing as of the date hereof of all Subsidiary
Loan Parties, and shall not decrease its ownership percentage in each Person
which becomes a Subsidiary Loan Party after the date hereof, as such ownership
exists at the time such Person becomes a Subsidiary Loan Party.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder, any Term Loan remains outstanding or any Obligation
remains unpaid or outstanding:

 

Section 6.1. Leverage Ratio. The Borrower shall maintain at all times a Leverage
Ratio of not greater than 0.60:1.00.

 

Section 6.2. Maximum Total Funded Debt to Consolidated EBITDA Ratio. The
Borrower shall maintain at all times a Total Funded Debt to Consolidated EBITDA
Ratio of not greater than 4.75 to 1.00.

 

Section 6.3. Fixed Charge Coverage Ratio. The Borrower shall maintain, as of the
end of each Fiscal Quarter, an Fixed Charge Coverage Ratio of not less than 1.50
to 1.00.

 

Section 6.4. Consolidated Net Worth. The Borrower shall maintain at all times a
Consolidated Net Worth of not less than the sum of (a) $560,000,000 plus (b) 50%
of Consolidated Net Income on a cumulative basis for all preceding Fiscal
Quarters, commencing with the Fiscal Quarter ending January 31, 2003; provided,
that if Consolidated Net Income is negative in any Fiscal Quarter the amount
added for such Fiscal Quarter shall be zero and such negative Consolidated Net
Income shall not reduce the amount of Consolidated Net Income added from any
previous Fiscal Quarter, plus (c) 100% of the amount by which the Borrower’s
“total stockholders’ equity” is increased as a result of any public or private
offering of Capital Stock of the Borrower after the Closing Date. Promptly upon
the consummation of any such offering of Capital Stock, the Borrower shall
notify the Administrative Agent in writing of the amount of such increase in
“total stockholders’ equity”.

 

Section 6.5. Asset Coverage Ratio. The Borrower shall maintain at all times an
Asset Coverage Ratio of not less than 1.20 to 1.00.

 

45



--------------------------------------------------------------------------------

Section 6.6. Minimum Interest Coverage Ratio. The Borrower shall maintain at all
times an Interest Coverage Ratio of not less than 3.00 to 1.00 .

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder, any Term Loan remains outstanding or any Obligation
remains outstanding:

 

Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a) Indebtedness created pursuant to the Loan Documents;

 

(b) Indebtedness outstanding on the date hereof or incurred under lines of
credit outstanding on the date hereof, in each case as set forth on Schedule 7.1
and extensions, renewals and replacements of any such Indebtedness and such
lines of credit that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

 

(c) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof;
provided, that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided further, that the aggregate principal
amount of such Indebtedness does not exceed $20,000,000 at any time outstanding;

 

(d) Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided, that any such
Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan Party
shall be subject to Section 7.4;

 

(e) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party shall be subject to Section 7.4; provided, further, that
neither the Borrower nor any of its Subsidiaries shall be permitted to Guarantee
any Indebtedness owed by any Securitization Subsidiary;

 

(f) Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided, that such Indebtedness exists at the time that such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

 

46



--------------------------------------------------------------------------------

(g) Permitted Subordinated Debt;

 

(h) Indebtedness owed to a Person other than the Borrower or any Subsidiaries in
respect of any Securitization Transaction permitted by Section 7.6(c) in an
aggregate amount not to exceed $100,000,000;

 

(i) Indebtedness in respect of Hedging Obligations permitted by Section 7.10;
and

 

(j) other unsecured Indebtedness in an aggregate principal amount not to exceed
$75,000,000 at any time outstanding.

 

Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable at the option of the holder thereof, in
whole or in part or (iii) is convertible or exchangeable at the option of the
holder thereof for Indebtedness or preferred stock or any other preferred equity
interests described in this paragraph, on or prior to, in the case of clause
(i), (ii) or (iii), the first anniversary of the Maturity Date.

 

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired, except:

 

(a) Permitted Encumbrances;

 

(b) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;

 

(c) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;

 

(d) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;

 

47



--------------------------------------------------------------------------------

(e) any Lien arising out of any Securitization Transaction permitted by Section
7.6(c);

 

(f) Liens (other than those permitted by paragraphs (a) through (e) above)
encumbering assets having an Asset Value not greater than $20,000,000 in the
aggregate at any one time; and

 

(g) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (f) of this Section; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

 

Section 7.3. Fundamental Changes.

 

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, or lease, transfer or otherwise Dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; provided, that if any party to
such merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party, (iv) the Borrower and any Subsidiary may sell, transfer,
lease or otherwise dispose of all or substantially all of its assets to the
extent permitted in Section 7.6, and (v) any Subsidiary (other than a Subsidiary
Loan Party) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; provided, that any such
merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
7.4.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries taken as whole on the date hereof and businesses
reasonably related thereto, except where the Investment made, and other funds
expended or committed with respect to such business, do not exceed $5,000,000 in
each new business.

 

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

 

48



--------------------------------------------------------------------------------

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries and
Investments constituting the Acquisition);

 

(b) Permitted Investments;

 

(c) Guarantees constituting Indebtedness permitted by Section 7.1; provided,
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Subsidiary Loan Parties that is Guaranteed by any Loan Party shall be subject to
the limitation set forth in clause (d) hereof;

 

(d) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided, that the
aggregate amount of Investments by Loan Parties in or to, and Guarantees by Loan
Parties of Indebtedness of, any Subsidiary that is not a Subsidiary Loan Party
(including all such Investments and Guarantees existing on the Closing Date)
shall not exceed $30,000,000 at any time outstanding; provided, further, that
neither the Borrower nor any of its Subsidiaries shall be permitted to Guarantee
any Indebtedness owed by any Securitization Subsidiary;

 

(e) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to any Person that is not a Subsidiary; provided, that the aggregate
amount of all such Investments in or to, and Guarantees of Indebtedness of, any
such Persons (including all such Investments and Guarantees existing on the
Closing Date) shall not exceed $25,000,000 at any time outstanding;

 

(f) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances does not exceed $1,000,000 at any time;

 

(g) Hedging Obligations permitted by Section 7.10; and

 

(h) other Investments which in the aggregate do not exceed $5,000,000 in any
Fiscal Year.

 

Notwithstanding the foregoing, prior to the Subordination Event, the Borrower
will not, and will not permit any of its Subsidiaries to, make Investments as to
which the consideration, in the aggregate, for all such Investments consummated
after the Closing Date, shall exceed $30,000,000 in cash plus $100,000,000 in
equity and other consideration.

 

Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of Capital Stock or Indebtedness subordinated to the Obligations of the Borrower

 

49



--------------------------------------------------------------------------------

or any Guarantee thereof or any options, warrants, or other rights to purchase
such Capital Stock or such Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for (i) dividends payable by the Borrower
solely in shares of any class of its common stock, (ii) Restricted Payments made
by any Subsidiary to the Borrower or to another Subsidiary Loan Party, (iii) so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, any payments made for the repurchase of outstanding capital
stock of the Borrower made since January 31, 1999 in an aggregate amount at any
time not to exceed $60,000,000; and (iv) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, cash dividends
and distributions paid on, and cash redemptions of, the common stock of the
Borrower; provided, that the aggregate amount of all such Restricted Payments
made by the Borrower under clauses (i) through (iv) in this Section 7.5 in any
Fiscal Year does not exceed 50% of Consolidated Net Income (or, in an event of a
loss, minus 100% of Net Income) earned during the Borrower’s Fiscal Year
commencing on January 31, 2003 and each Fiscal Year thereafter (such period to
be treated as one accounting period).

 

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, Dispose of, any of its assets, business or property,
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person other
than the Borrower or a Subsidiary Loan Party (or to qualify directors if
required by applicable law), except:

 

(a) the sale of (i) equipment or other personal property being replaced by other
equipment or other personal property purchased as a capital expenditure item or
(ii) obsolete or worn out equipment not requiring replacement.

 

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

 

(c) the sale of accounts receivable and all related rights pursuant to a
Securitization Transaction that results in Indebtedness that is permitted under
Section 7.1;

 

(d) the sale of assets in connection with a sale-leaseback transaction permitted
under Section 7.9;

 

(e) the sale of (i) assets the aggregate Asset Value of which does not exceed
$1,000,000, or (ii) surplus and unused real property in the ordinary course of
business to the extent that the same is disclosed by the Borrower on Schedule
7.6 to this Agreement; and

 

(f) other asset sales (including the stock of Subsidiaries) where, on the date
of execution of a binding obligation to make such asset sale (provided that if
the asset sale is not consummated within six (6) months of such execution, then
on the date of consummation of such asset sale rather than on the date of
execution of such binding obligation), the aggregate Asset Value of all asset
sales occurring after March 26, 2003, taking into account the Asset Value of the
proposed asset sale, would not exceed ten percent (10%) of the greater of (i)
Borrower’s Consolidated Net Worth as of November 1, 2002 and (ii) Borrower’s
Consolidated Net Worth as of the date of the most recent financial statements
delivered pursuant to this Agreement.

 

50



--------------------------------------------------------------------------------

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates and (c) any Restricted Payment permitted by
Section 7.5.

 

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law, by this Agreement
or any other Loan Document, or by the Existing Credit Agreement (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness, (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof and (v) the foregoing restrictions shall not apply to restrictions on
any Securitization Subsidiaries contained in the documents governing any
Securitization Transaction.

 

Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except (i) with respect to the Orlando, Florida and Miami, Florida
properties that, as of the Closing Date, are subject to Liens noted on Schedule
7.2., and (ii) other property to the extent that the aggregate fair value of all
such other property sold and leased back pursuant to this clause (ii) does not
exceed $40,000,000 at any one time.

 

Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its assets and liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to mean the creation of risk exposure where one does not exist in relation to
any of its business operations and shall include without limitation any Hedging
Transaction under which

 

51



--------------------------------------------------------------------------------

the Borrower or any of the Subsidiaries is or may become obliged to make any
payment (i) in connection with the purchase by any third party of any common
stock or any Indebtedness or (ii) as a result of changes in the market value of
any common stock or any Indebtedness), is not a Hedging Transaction entered into
in the ordinary course of business to hedge or mitigate risks.

 

Section 7.11. Fiscal Year. The Borrower will not, and will not permit any
Subsidiary to, change the fiscal year of the Borrower or of any Subsidiary,
except to change the fiscal year of a Subsidiary to conform its fiscal year to
that of the Borrower.

 

Section 7.12. Optional Prepayments. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, prepay, purchase, redeem,
retire, defease or otherwise acquire, or make any optional payment on account of
any principal of, interest on, or premium payable in connection with the
optional prepayment, redemption or retirement of, any of its Indebtedness, or
give a notice of redemption with respect to any such Indebtedness, or make any
payment in violation of the subordination provisions of any Permitted
Subordinated Debt, except with respect to (i) the Obligations under this
Agreement and the Notes, (ii) prepayments of Indebtedness outstanding pursuant
to revolving credit, overdraft and line of credit facilities permitted pursuant
to Section 7.1, provided, that the Borrower shall have complied with Section
2.13(b) prior to making any such prepayment, and (iii) so long as no Default or
Event of Default has occurred and is continuing, intercompany loans made or
outstanding pursuant to Section 7.1.

 

Section 7.13. Actions Under Certain Documents.

 

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
without the prior written consent of the Administrative Agent, (a) modify,
amend, cancel or rescind (i) the certificate or articles of incorporation,
bylaws or other organizational documents or (ii) the Existing Credit Agreement
or any agreements or documents evidencing or governing Permitted Subordinated
Debt, or (b) make demand of payment or accept payment on any Permitted
Subordinated Debt or on any intercompany Indebtedness permitted by Section 7.1,
except that with respect to such intercompany Indebtedness, (i) current interest
accrued thereon as of the date of this Agreement and all interest subsequently
accruing thereon (whether or not paid currently) may be paid unless a Default or
Event of Default has occurred and is continuing and (ii) the Borrower and its
Subsidiaries may demand and accept payment on any intercompany Indebtedness owed
by a Securitization Subsidiary to the Borrower or such Subsidiary.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
modify or amend the Existing Credit Agreement prior to the Conversion Date,
which modification or amendment is more restrictive on the Borrower or its
Subsidiaries, without entering into a comparable modification or amendment to
this Agreement.

 

Section 7.14. No Intervening Subordinated Debt. The Borrower will not be
permitted to incur any Indebtedness that is subordinated to the Senior
Indebtedness (as defined in Article XI) and is senior to the Obligations (after
giving effect to Article XI).

 

52



--------------------------------------------------------------------------------

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or

 

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in (i) Sections 5.2, 5.3 (with respect to the Borrower’s existence),
5.12 or Articles VI or VII or (ii) the Fee Letter; or

 

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of the Borrower
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or

 

(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof;

 

53



--------------------------------------------------------------------------------

(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $5,000,000; or

 

(k) any judgment or order for the payment of money in excess of $5,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(m) a Change in Control shall occur or exist; or

 

(n) any provision of any Subsidiary Guaranty Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Subsidiary Loan
Party, or any Subsidiary Loan Party shall so state in writing, or any Subsidiary
Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;

 

54



--------------------------------------------------------------------------------

(o) there shall exist or occur any “Event of Default” as provided under the
terms of any other Loan Document, or any Loan Document ceases to be in full
force and effect or the validity or enforceability thereof is disaffirmed by or
on behalf of Borrower or any other Loan Party, or at any time it is or becomes
unlawful for Borrower or any other Loan Party to perform or comply with its
obligations under any Loan Document, or the obligations of Borrower or any other
Loan Party under any Loan Document are not or cease to be legal, valid and
binding on Borrower or any such Loan Party;

 

(p) an attachment or similar action shall be made on or taken against any of the
assets of the Borrower or any Subsidiary with an Asset Value exceeding
$5,000,000 in aggregate and is not removed, suspended or enjoined within 60 days
of the same being made or any suspension or injunction being lifted;

 

(q) any default or event of default (after giving effect to any grace period)
shall have occurred and be continuing under the Existing Credit Agreement or any
“Loan Documents” (as such term is defined under the Existing Credit Agreement,
the “Existing Loan Documents”) or the Existing Credit Agreement or any other
Existing Loan Documents shall cease to be in full force and effect or the
validity or enforceability thereof is disaffirmed by or on behalf of any party
thereto or all or any part of the loans under the Existing Credit Agreement or
any Permitted Subordinated Debt is accelerated, is declared to be due and
payable, or is required to be prepaid or redeemed, in each case prior to the
stated maturity thereof;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Term Loan Commitments, whereupon the Term Loan Commitment of each
Lender shall terminate immediately, (ii) declare the principal of and any
accrued interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (g) or (h)
with respect to the Borrower shall occur, the Term Loan Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

Notwithstanding anything to the contrary in the foregoing, if the Borrower fails
to comply with the provisions of the Fee Letter in any material respect at any
time, then the Lenders shall be entitled to unilaterally amend the provisions of
this Agreement and the other Loan Documents relating to interest rate, optional
redemption, maturity and registration rights so as to reflect the terms of the
Refunding Securities or the High Yield Securities, as the case may be, that
would have been issued in accordance with the Fee Letter had the Borrower
complied therewith; provided that in no event may the Lenders (i) increase the
interest rate on the Loans payable in cash in excess of 14% per annum (although
the interest rate for any portion that compounds or is paid in kind or otherwise
accrues without cash payment may be further increased), or (ii) shorten the
maturity date for the Loans to a date less than six months from the date this
Agreement is amended pursuant to this paragraph.

 

55



--------------------------------------------------------------------------------

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1. Appointment of Administrative Agent. Each Lender irrevocably
appoints SunTrust Bank as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions set forth in this Article shall apply to any such sub-agent or
attorney-in-fact and the Related Parties of the Administrative Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any

 

56



--------------------------------------------------------------------------------

of the covenants, agreements, or other terms and conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

 

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

Section 9.6. The Administrative Agent in its Individual Capacity. The bank or
other financial institution serving as the Administrative Agent shall have the
same rights and powers under this Agreement and any other Loan Document in its
capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

 

57



--------------------------------------------------------------------------------

Section 9.7. Successor Administrative Agent.

 

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.

 

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
email or telecopy, as follows:

 

To the Borrower:

  

Hughes Supply, Inc.

    

One Hughes Way

 

58



--------------------------------------------------------------------------------

    

Orlando, Florida 32805

    

Attention: David Bearman, Chief Financial Officer

    

Telecopy Number: 407-649-1670

    

Email: David.Bearman@hughessupply.com

with a copy to:

  

Hughes Supply, Inc.

    

One Hughes Way

    

Orlando, Florida 32805

    

Attention: Jay Clark, Treasurer

    

Telecopy Number: 407-540-4914

    

Email: jay.clark@hughessupply.com

To the Administrative

Agent:

  

SunTrust Bank

    

200 S. Orange Avenue, MC 2064

    

Orlando, Florida 32801

    

Attention: William C. Barr

    

Telecopy Number: (407) 237-4076

    

Email: william.barr@suntrust.com

With a copy to:

  

SunTrust Bank

    

Agency Services

    

303 Peachtree Street, N. E./ 25th Floor

    

Atlanta, Georgia 30308

    

Attention: Hope Williams

    

Telecopy Number: (404) 658-4906

    

and

    

King & Spalding

    

191 Peachtree Street, N.E.

    

Atlanta, Georgia 30303

    

Attention: Carolyn Z. Alford

    

Telecopy Number: (404) 572-5100

    

Email: czalford@kslaw.com

To any other Lender:

  

the address set forth in the Administrative Questionnaire

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery, or if emailed, upon receipt of confirmation that such
email has been read or deleted; provided, that notices delivered to the
Administrative Agent shall not be effective until actually received by such
Person at its address specified in this Section 10.1.

 

 

59



--------------------------------------------------------------------------------

(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

 

Section 10.2. Waiver; Amendments.

 

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or any other Loan Document, and no course of
dealing between the Borrower and the Administrative Agent or any Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the Term
Loan Commitment of any Lender without the written consent of such Lender, (ii)
reduce the principal amount of any Loan or reduce the rate of interest thereon,
or reduce any fees payable hereunder or otherwise modify the Fee Letter, without
the written consent of each Lender affected thereby, (iii) postpone the date
fixed for any payment of any principal of, or interest on, any Loan or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for payment of such Loan, interest or
fees, or the termination or reduction of any Term Loan Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.22 (b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any

 

60



--------------------------------------------------------------------------------

other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement, without the written consent of each Lender; (vii)
release all or substantially all collateral (if any) securing any of the
Obligations or agree to subordinate any Lien in such collateral to any other
creditor of the Borrower or any Subsidiary, without the written consent of each
Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent
without the prior written consent of such Person.

 

Section 10.3. Expenses; Indemnification.

 

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of each of the Administrative Agent, the Arrangers, LCPI, STB and each of the
other Lenders and each of their respective affiliates and each of their
respective Related Parties (each, an “Indemnitee”) including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Arrangers, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
and (ii) all out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel) incurred by
the Administrative Agent, the Arrangers or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b) The Borrower shall indemnify each of the Indemnities against, and hold each
of them harmless from, any and all costs, losses, liabilities, claims, damages
and related expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, which may be incurred by or asserted against any
Indemnitee arising out of, in connection with or as a result of (i) the
execution or delivery of this Agreement or any other agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of any of the transactions
contemplated hereby, (ii) this Agreement, any Loan or any actual or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned by the Borrower or any
Subsidiary or any Environmental Liability related in any way to the Borrower or
any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided, that the Borrower shall not be obligated to indemnify
any Indemnitee for any of the foregoing arising out of such Indemnitee’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. No Indemnitee shall be
liable for any damages arising from the use by others of information or others
obtained through internet, Intralinks®, or other similar transmission services
in connection with this Agreement.

 

61



--------------------------------------------------------------------------------

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent or the Arrangers under clauses (a), (b) or (c)
hereof, each Lender severally agrees to pay to the Administrative Agent or the
Arrangers, as the case may be, such Lender’s Pro Rata Share (determined as of
the time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Arrangers in their
respective capacities as such.

 

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the use of proceeds thereof.

 

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

Section 10.4. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Term Loan Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment (w) of the entire remaining amount of
the assigning Lender’s Term Loan Commitment and the Loans at the time owing to
it, (x) to a Lender, an Affiliate of a Lender or an Approved Fund with respect
to a Lender, (y) by STB or LCPI or (z) of funded Term Loans, the aggregate
amount of the Term Loan Commitment or Term Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000,

 

62



--------------------------------------------------------------------------------

unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed), and (ii) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $1,000, and
the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Upon (i) the execution and
delivery of the Assignment and Acceptance by the assigning Lender and assignee
Lender, (ii) acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, (iii) acceptance thereof from the
Borrower to the extent required pursuant to this clause (b) and (iv) if such
assignee Lender is a Foreign Lender, compliance by such Person with Section
2.21(e), from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.19, 2.20, 2.21 and 10.3. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amount of the Loans (and related interest amounts)
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide). Any assignment or
transfer of all or part of a Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment and
Acceptance; thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Borrower marked “canceled”.

 

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Term Loan Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this

 

63



--------------------------------------------------------------------------------

Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Term Loan Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.22(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby , without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release any guarantor or limit the
liability of any such guarantor under any guaranty agreement without the written
consent of each Lender except to the extent such release is expressly provided
under the terms of the Guaranty Agreement; or (vii) release all or substantially
all collateral (if any) securing any of the Obligations. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.19, 2.20, and 2.21 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 10.7 as though it were a
Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.21(e) as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

 

64



--------------------------------------------------------------------------------

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Georgia.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Northern District of Georgia, and of any state court of the State
of Georgia located in Fulton County and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

 

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

65



--------------------------------------------------------------------------------

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its Subsidiary
to such Lender.

 

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent in such capacity constitute the
entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.

 

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Sections 2.19, 2.20, 2.21, and 10.3 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Term Loan Commitments or the termination of
this Agreement or any provision hereof. All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans hereunder.

 

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

66



--------------------------------------------------------------------------------

Section 10.11. Confidentiality.

 

(a) Each of the Administrative Agent, the Arrangers and each Lender agrees to
take normal and reasonable precautions to maintain the confidentiality of any
information designated in writing as confidential and provided to it by the
Borrower or any Subsidiary, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent or any such Lender, including
without limitation accountants, legal counsel and other advisors, (ii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iii) to the extent requested by any regulatory agency or
authority, (iv) to the extent that such information becomes publicly available
other than as a result of a breach of this Section, or which becomes available
to the Administrative Agent, the Arrangers, any Lender or any Related Party of
any of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (ix) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or (vi)
with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

 

(b) Notwithstanding any other express or implied agreement, arrangement or
understanding to the contrary, the Borrower, the Administrative Agent and the
Lenders agree that the Borrower (and each of its employees, representatives or
agents) is permitted to disclose to any and all persons, without limitation of
any kind, the structure and tax aspects of the Term Loans and the transactions
contemplated by this Agreement, and all materials of any kind (including
opinions or other tax analyses) that are provided to the Borrower related to
such structure and tax aspects.

 

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.

 

67



--------------------------------------------------------------------------------

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement shall be deemed
delivered by Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

 

ARTICLE XI

 

SUBORDINATION TERMS

 

Section 11.1. General Description of Subordinated Term Loans. If the
Subordination Event shall have occurred, then, on the Conversion Date, the
outstanding Term Loans plus the aggregate amount of all accrued and unpaid
interest and fees thereon and other Obligations hereunder will be automatically
converted into senior subordinated term loans (the “Subordinated Term Loans”).
From and after the Conversion Date, the Subordinated Term Loans shall constitute
“Loans” or “Term Loans”, as the context requires, hereunder and, except as
modified by or in accordance with this Article XI, such Subordinated Term Loans
(i) will be governed by the terms and conditions of this Credit Agreement and
(ii) shall have the same terms as the Term Loans.

 

Section 11.2. Repayment of Subordinated Term Loans. The outstanding principal
amount of all Subordinated Term Loans shall be due and payable (together with
accrued and unpaid interest thereon and other obligations owing in connection
therewith) on the Maturity Date.

 

Section 11.3. Subordination Provisions. Prior to June 30, 2004, all Obligations
shall be senior unsecured obligations of the Borrower. Effective as of June 30,
2004, the terms of this Article XI shall apply to the Obligations, this
Agreement and the other Loan Documents, notwithstanding any other provision in
this Agreement to the contrary. As of June 30, 2004, the following terms shall
have the following meanings:

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, and the
rules promulgated thereunder.

 

“Payment Blockage Period” means a period commencing on the date that the
Borrower shall have received notice from any holder of Senior Indebtedness, or
any representative thereof, that a Senior Default shall have occurred and that
the Borrower is not permitted to make any payments on account of Subordinated
Indebtedness and ending on the earlier of (x) the date on which such Senior
Default shall have been cured or waived, in accordance with the terms of the
applicable Senior Agreement, or (y) 180 days after the commencement of such

 

68



--------------------------------------------------------------------------------

Payment Blockage Period. Notwithstanding any other provision of this Agreement,
not more than one Payment Blockage Period may be commenced in any consecutive
360-day period, and no fact or circumstance constituting a Senior Default
existing on the date of the commencement of any Payment Blockage Period may be
used as the basis for the commencement of any subsequent Payment Blockage
Period.

 

“Permitted Junior Securities” means debt or equity securities of the Borrower or
any successor corporation issued pursuant to a plan of reorganization or
readjustment of the Borrower that are subordinated to the payment of all then
outstanding Senior Indebtedness at least to the same extent that the Obligations
are subordinated to the payment of all Senior Indebtedness on the Conversion
Date, so long as to the extent that any Senior Indebtedness outstanding on the
date of consummation of any such plan of reorganization or readjustment is not
paid in full in cash on such date, the holders of any such Senior Indebtedness
not so paid in full in cash have consented to the terms of such plan of
reorganization or readjustment.

 

“Proceeding” means (a) any insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding relating
to Borrower or any of its properties as such, (b) any proceeding for any
liquidation, dissolution or other winding-up of Borrower, whether voluntary or
involuntary, and whether or not involving insolvency or bankruptcy proceedings,
or (c) any assignment for the benefit of creditors or marshaling of assets of
Borrower or the appointment of a trustee, receiver, sequestrator, custodian or
similar official for Borrower or any of its properties.

 

“Senior Agreement” means the Existing Credit Agreement, the Note Purchase
Agreements, the guaranties, promissory notes and security documents (if any)
related to the Existing Credit Agreement and Note Purchase Agreements, and any
document, instrument or any agreement that evidences or governs any Indebtedness
that extends, increases, refinances, renews, replaces or refunds, in whole or in
part, Indebtedness outstanding under the foregoing documents or that is incurred
pursuant to a credit commitment under a credit facility that extends, increasing
refinances, renews, replaces or refunds, in whole or in part, Indebtedness
outstanding under the foregoing documents, including, without limitation,
successive extensions, increases, refinancings, renewals, replacements and
refundings.

 

“Senior Default” shall mean a default in the payment of any principal, interest
or fees when due under any Senior Agreement.

 

“Senior Indebtedness” means the principal of, premium, if any, and interest
(including any interest accruing after the commencement of a Proceeding, whether
or not such interest constitutes an allowable claim in such Proceeding) on, and
all other amounts payable by Borrower or any of its Subsidiaries under or in
respect of, any Indebtedness incurred under any Senior Agreement and all other

 

69



--------------------------------------------------------------------------------

documents, instruments and agreements executed by Borrower and its Subsidiaries
in connection with any Senior Agreement, including, without limitation, all fees
and indemnities, together with all extensions, increasing refinancings,
renewals, replacements and refundings thereof, and all costs and expenses
incurred by the holders of such Indebtedness, or any holder of such Indebtedness
in connection with its enforcement of any rights or remedies under any Senior
Agreement or any document executed and delivered in connection therewith, the
collection of any such Indebtedness or the protection thereof, or the
realization of any collateral security for any such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding under the Existing
Credit Agreement (as amended, modified, supplemented, refinanced, replaced,
increased or otherwise) shall not exceed $315,000,000.

 

“Senior Payment Default” shall mean the failure to pay any principal, premium,
interest, fee or other amount comprising Senior Indebtedness when due, after
giving effect to any applicable notice and cure periods.

 

“Subordinated Indebtedness” means all indebtedness, obligations and liabilities
of Borrower and its Subsidiaries arising under or evidenced by this Agreement or
any of the other Loan Documents, including, without limitation, the principal
of, premium, if any, and interest (including any interest accruing after the
commencement of a Proceeding, whether or not such interest constitutes an
allowable claim in such Proceeding) on, and all other amounts payable by
Borrower and its Subsidiaries under or in respect of, any such Indebtedness,
including, without limitation, all fees, costs and expenses provided for therein
and all amounts for which Borrower and its Subsidiaries indemnify the holders of
such Indebtedness thereunder.

 

Section 11.4. General Description of Subordination Terms. The Borrower and each
Term Lender agree that effective as of June 30, 2004, the outstanding Term Loans
plus the aggregate amount of all accrued and unpaid interest and fees thereon
and other Obligations hereunder will automatically become subordinated in right
of payment, to the extent and in the manner provided in this Article XI, to the
prior payment in full of all existing and future Senior Indebtedness on the
terms set forth below, which subordination is for the benefit of and enforceable
by the holders of such Senior Indebtedness. This Article XI shall constitute a
continuing offer to all Persons who become holders of, or continue to hold,
Senior Indebtedness; and such holders are made obligees hereunder and any one or
more of them may enforce such provisions, and all such holders shall be deemed
to have relied thereon.

 

Section 11.5. Payment of Principal, Interest or other Amounts. No payment or
distribution of any kind, whether direct or indirect (by set-off, recoupment or
otherwise) and whether in cash, securities or other property, shall be made on
account of principal, interest, fees, expenses or any other amount of any
Subordinated Indebtedness, or in respect of any redemption, retirement, purchase
or other acquisition of any Subordinated Indebtedness, by or for the account of
Borrower or any of its Subsidiaries, at any time during which any Senior
Indebtedness shall remain unpaid or any commitment to lend additional Senior
Indebtedness shall remain outstanding; provided, however, that (i) payments of
principal, interest and fees on

 

70



--------------------------------------------------------------------------------

the Subordinated Indebtedness may be paid when due and (ii) prepayments of
Subordinated Indebtedness may be paid to the extent contemplated by Section
2.13(b), unless in the case of either clause (i) or (ii), a Senior Payment
Default has occurred and is continuing or a Payment Blockage Period is in
effect; provided, further, however that nothing in this Section 11.5 shall
prohibit the payment of interest in kind or the compounding of interest.

 

Section 11.6. Liquidation, Dissolution, Bankruptcy. In the event of any
Proceeding: (i) all Senior Indebtedness shall first be paid in full in cash
before any payment or distribution of any kind, whether direct or indirect (by
set-off, recoupment or otherwise) and whether in cash, securities or other
property, shall be made by or for the account of Borrower or any of its
Subsidiaries in respect of Subordinated Indebtedness (except that the Term
Lenders may be paid Permitted Junior Securities), and (ii) any payment or
distribution of assets of any kind which would otherwise (but for this Article
XI) be payable or deliverable on account of Subordinated Indebtedness shall be
paid or delivered directly to the holders of the Senior Indebtedness as their
interests may appear for application to and payment of Senior Indebtedness until
all Senior Indebtedness shall have been paid in full in cash. So long as any
Senior Indebtedness remains outstanding or committed, the agent for the holders
of Indebtedness under the Existing Credit Agreement is authorized and empowered,
in any Proceeding, in its own name or in the name of the Term Lenders, to (i)
file any claim, proof of claim or other instrument of similar character
reasonably necessary to enforce the obligations of Borrower and its Subsidiaries
in respect of the Subordinated Indebtedness, and (ii) receive and apply to the
Senior Indebtedness every payment or distribution referred to in the preceding
sentence to which the Term Lenders are entitled in respect thereof and give
acceptance therefore.

 

Section 11.7. Turnover of Improper Payments. If any payment or distribution,
whether direct or indirect (by set-off, recoupment or otherwise) and whether in
cash, securities or other property, shall be received by any Term Lender from
Borrower or any of its Subsidiaries in contravention of any of the terms hereof,
such payment or distribution shall be received and held in trust for the benefit
of the holders of Senior Indebtedness and shall be promptly paid over and
delivered to the holders of Senior Indebtedness as their interests may appear
for application to the payment of Senior Indebtedness.

 

Section 11.8. Standstill. At any time during which a Payment Blockage Period
shall be in effect and no Proceeding shall have been commenced and be
continuing, no Term Lender shall at any time (i) accelerate the maturity of or
otherwise declare due and payable any of the Subordinated Indebtedness, (ii)
commence or join with any other creditor in commencing any Proceeding, or (iii)
take any other action to collect or enforce any right to receive any payment on
account of the Subordinated Indebtedness. In no event shall any Term Lender take
any of the actions contemplated in clauses (i), (ii) or (iii) above until a
period of thirty (30) consecutive business days has expired after notice of
intention to take any such action shall have been given by the Term Lenders to
the Borrower and the holders of the Senior Indebtedness.

 

Section 11.9. Reinstatement. The provisions of this Agreement shall continue to
be effective or be reinstated, as the case may be, if at any time any payment in
respect of Senior Indebtedness is rescinded or must otherwise be returned by any
holder of Senior Indebtedness in the event of a Proceeding, all as though such
payment had not been made. Without limitation to the foregoing, in the event
that any Senior Indebtedness is avoided, disallowed or subordinated

 

71



--------------------------------------------------------------------------------

pursuant to Section 548 of the Bankruptcy Code or any applicable state
fraudulent conveyance laws, whether asserted directly or under Section 544 of
the Bankruptcy Code, the provisions of this Agreement shall continue to be
effective or be reinstated, as the case may be.

 

Section 11.10. Subordination Non-Impaired. All rights of the holders of Senior
Indebtedness and all agreements and obligations of Subordinated Lender hereunder
shall remain in full force and effect irrespective of (and Subordinated Lender
hereby waives any right to notice of):

 

(a) any amendment, modification, waiver of or consent to any term or provision
set forth in any document, instrument or other agreement evidencing or securing
any of the Senior Indebtedness;

 

(b) any change in the time, manner or place of payment of, or any other term of,
all or any portion of the Senior Indebtedness;

 

(c) any change, release or non-perfection of any security interest in or lien on
any collateral securing all or any portion of the Senior Indebtedness, or any
amendment or waiver of or consent to the departure from any guaranty for all or
any part of the Senior Indebtedness; or

 

(d) any circumstances which might otherwise constitute a defense available to,
or a discharge of, Borrower or any Subsidiary in respect of any of the Senior
Indebtedness, or a defense available to, or a discharge of, any Term Lender in
respect of its obligations under this Agreement.

 

Section 11.11. Continuing Subordination. The subordination effected by this
Agreement is a continuing subordination, and each Term Lender hereby
unconditionally waives notice of the incurring of any Senior Indebtedness or any
part thereof and reliance by any holder of Senior Indebtedness upon the
subordination of this Agreement to Senior Indebtedness. Each Term Lender
acknowledges and agrees that the foregoing subordination provisions are, and are
intended to be, an inducement to and a consideration of each holder of Senior
Indebtedness, whether such Senior Indebtedness was created or acquired before or
after the incurrence or creation of any Subordinated Indebtedness and whether
such holder is now known or hereafter becomes known, and each holder of Senior
Indebtedness shall be deemed conclusively to have relied upon such subordination
provisions in acquiring and holding, or in continuing to hold, such Senior
Indebtedness and shall be entitled to enforce the provisions of this Agreement
directly as if it were a party to this Agreement.

 

Section 11.12. Judgments. If at any time hereafter, any Term Lender obtains any
judgment against Borrower or any of its Subsidiaries in respect of any
Subordinated Indebtedness, such judgment shall be subject to the subordination
provisions of this Agreement and the rights of the holders of Senior
Indebtedness to the same extent as such rights apply to Subordinated
Indebtedness under this Agreement.

 

Section 11.13. Amendments and Modifications to this Article XI. Borrower and the
Term Lenders shall not amend, supplement or otherwise modify this Article XI in
any manner adverse to the holders of the Senior Indebtedness without the prior
written consent of the holders of the Senior Indebtedness.

 

72



--------------------------------------------------------------------------------

Section 11.14. Subrogation. Upon payment in full of all Senior Indebtedness and
the termination of all commitments to lend additional Senior Indebtedness, the
Term Lenders shall be immediately subrogated to the rights of the holders of
Senior Indebtedness (to the extent of payments and distributions made by the
Term Lenders to such holders of Senior Indebtedness pursuant to the provisions
of this Article XI) to receive payments and distributions on account of Senior
Indebtedness until all amounts owing on account of Subordinated Indebtedness
shall be paid in full. No payments or distributions on account of Senior
Indebtedness which any Term Lender shall receive by reason of this subrogation,
as between Borrower, its Subsidiaries, any of their respective creditors other
than the holders of Senior Indebtedness and the Term Lenders, shall be deemed to
be a payment on account of any Subordinated Indebtedness and, for purposes of
such subrogation, no payments or distributions to the holders of Senior
Indebtedness to which the Term Lenders would be entitled except for the
provisions of this Agreement, and no payment over pursuant to the provisions of
this Agreement to the holders of Senior Indebtedness by the Term Lenders, as
between Borrower, its Subsidiaries and any of their respective creditors other
than the holders of Senior Indebtedness and the Term Lenders, shall be deemed to
be a payment on account of any Senior Indebtedness, it being understood that the
provisions of this Articles XI are intended solely for the purpose of defining
the relative rights of the Term Lenders, on the one hand, and the holders of
Senior Indebtedness, on the other hand.

 

Section 11.15. Validity of Liens Securing Senior Obligations. Each Term Lender
agrees that it will not, in the event of any Proceeding, challenge or contest
(or join in any challenge or contest by any third party) the validity,
enforceability, perfection or priority of any security interest or lien granted
to the holders of the Senior Indebtedness.

 

Section 11.16. Further Assurances. Each Term Lender and the Borrower agree that
they shall promptly execute such further documents and acknowledgments as the
holders of the Senior Indebtedness may reasonably require to confirm or evidence
their respective obligations and the rights of the holders of the Senior
Indebtedness under this Article XI.

 

Section 11.17. Subordination May Not Be Impaired. No right of any holder of
Senior Indebtedness to enforce the subordination of the Subordinated
Indebtedness shall be impaired by any act or failure to act by the Borrower or
its Subsidiaries or by its failure to comply with this Agreement or any other
Loan Document.

 

Section 11.18. Retention of Mandatory Prepayments. Notwithstanding anything to
the contrary in this Section 11 the subordination provisions will not prevent
any holder of Subordinated Term Loans from receiving and retaining any proceeds
originally received by the Borrower or any Subsidiary of the Borrower that were
used to repay Subordinated Term Loans to the extent required under Section
2.13(b) (as modified, if applicable, in accordance with Section 11.13), and the
same may be retained by such holder free and clear of any claims by holders of
any Indebtedness, pursuant to the subordination provisions or otherwise.

 

73



--------------------------------------------------------------------------------

Section 11.19. Distribution or Notice to Representative. Whenever a distribution
is to be made or a notice given to holders of Senior Indebtedness, the
distribution may be made and the notice given to their representative (if any).

 

Section 11.20. Automatic Amendments and Modifications to this Agreement. As of
June 30, 2004, the following provisions of this Agreement shall be deemed
amended as follows:

 

(a) Section 5.2(d) shall be amended by replacing the reference to $1,000,000 to
$1,250,000;

 

(b) Article VI shall be amended by replacing such Article in its entirety with
the following:

 

6.1 Leverage Ratio. The Borrower will maintain at all times a Leverage Ratio of
not greater than 0.72 to 1.00.

 

6.2 Fixed Charge Coverage Ratio. The Borrower will maintain at all times a Fixed
Charge Coverage Ratio of not less than 1.20 to 1.00.

 

6.3 Consolidated Net Worth. The Borrower will maintain at all times a
Consolidated Net Worth of not less than the sum of (a) $450,000,000 plus (b) 40%
of Consolidated Net Income on a cumulative basis for all preceding Fiscal
Quarters, commencing with the Fiscal Quarter ending January 31, 2003; provided,
that if Consolidated Net Income is negative in any Fiscal Quarter the amount
added for such Fiscal Quarter shall be zero and such negative Consolidated Net
Income shall not reduce the amount of Consolidated Net Income added from any
previous Fiscal Quarter, plus (c) 100% of the amount by which the Borrower’s
“total stockholders’ equity” is increased as a result of any public or private
offering of Capital Stock of the Borrower after the Closing Date. Promptly upon
the consummation of any such offering of Capital Stock, the Borrower shall
notify the Administrative Agent in writing of the amount of such increase in
“total stockholders’ equity”.

 

6.4 Asset Coverage Ratio. The Borrower will maintain at all times an Asset
Coverage Ratio of not less than 1.00 to 1.00.

 

6.5 Minimum Interest Coverage Ratio. The Borrower shall maintain at all times an
Interest Coverage Ratio of not less than 2.40 to 1.00 .

 

6.6 Maximum Total Funded Debt to Consolidated EBITDA Ratio. The Borrower shall
maintain at all times a Total Funded Debt to Consolidated EBITDA Ratio of not
greater than 5.70 to 1.00.

 

(a) Section 7.1 shall be amended by replacing (i) the reference to “$20,000,000”
in clause (c) thereof to “$25,000,000”, (ii) the reference to “$100,000,000” in
clause (h) thereof to “$120,000,000”; and (iii) the reference to $75,000,000 in
clause (j) thereof to “90,000,000”; Section 7.1 shall be further amended by
adding the following as a new clause (k): “(k) Indebtedness under the Existing
Credit Agreement in excess of the commitments existing thereunder on the Closing
Date in an amount equal to $25,000,000”;

 

74



--------------------------------------------------------------------------------

(b) Section 7.2 shall be amended by replacing the reference to “$20,000,000” in
clause (f) thereof to “$25,000,000” and by adding the following as a new clause
(h): “(h) commencing on June 30, 2004, Liens securing Senior Indebtedness (as
defined in Article XI)”;

 

(c) Section 7.4 shall be amended by replacing (i) the reference to “$30,000,000”
in clause (d) thereof to “$36,000,000”, (ii) the reference to “$25,000,000” in
clause (e) thereof to “$30,000,000”, (iii) the reference to “$1,000,000” in
clause (f) thereof to “$1,250,000” and (iv) the reference to “$5,000,000” in
clause (h) thereof to “$6,000,000”; Section 7.4 is further amended by deleting
the last paragraph thereof in its entirety;

 

(d) Section 7.5 shall be amended by replacing (i) the reference to “$60,000,000”
in clause (iii) thereof to “$72,000,000”, and (ii) the reference to 50% in the
proviso at the end of such Section to 60%.

 

(e) Section 7.6 shall be amended by replacing clauses (e) and (f) thereof with
the following:

 

(e) asset sales where, the Company or a Guarantor receives consideration at the
time of such asset sale at least equal to the fair market value (as determined
in good faith by the board of directors of the Borrower) of the assets sold or
otherwise disposed of and (y) at least 75% of the consideration therefore
received by the Borrower or such Guarantor is in the form of cash equivalents.

 

(f) Section 7.9 shall be amended by replacing the reference therein to
“$40,000,000” to “$48,000,000”; and

 

(g) Sections 7.12 and 7.13 shall no longer apply;

 

Section 11.21. Other Provisions Related to the Credit Agreement. From and after
the Conversion Date:

 

(a) the Subordinated Term Loans shall be guaranteed by the Subsidiary Loan
Parties on a senior subordinated basis consistent with the subordination
provisions of the Subordinated Term Loans;

 

(b) except as specifically provided in this Article XI, the Subordinated Term
Loans will have the same covenants and events of default as applicable to the
Term Loans.

 

[SIGNATURE PAGES FOLLOW]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

HUGHES SUPPLY, INC.

By:

 

/s/Jay Clark

--------------------------------------------------------------------------------

 

L.S.

   

Jay Clark

       

Treasurer

   

 

STATE OF GEORGIA

 

COUNTY OF FULTON

 

On the 17th day of December, 2003, there personally appeared before me, an
officer duly authorized in the jurisdiction aforesaid to administer oaths and
take acknowledgements, Jay Clark, who executed the foregoing Senior Term Loan
Agreement on behalf of Hughes Supply, Inc. and acknowledged before me that she
executed the same for the purpose therein expressed. She is personally known to
me or has produced a Florida driver’s license as identification and did take an
oath.

 

/s/Susan Lake

--------------------------------------------------------------------------------

Signature of Officer

Printed Name: Susan Lake

Official Capacity: Notary/Public

My Commission Expires: April 17, 2004

Commission No:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent and

as a Lender

By:

 

/s/David H. Eidson

--------------------------------------------------------------------------------

Name:

 

David H. Eidson

Title:

 

Senior Vice President

   

SunTrust Bank



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC.,

as a Lender

By

 

/s/G. Andrew Keith

--------------------------------------------------------------------------------

Name:

 

G. Andrew Keith

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

ANNEX I

 

Term Loan Commitments

 

Institution

--------------------------------------------------------------------------------

   Title


--------------------------------------------------------------------------------

   Term Loan Commitment


--------------------------------------------------------------------------------

SunTrust Bank

  

Administrative Agent

   $ 125,000,000

Lehman Commercial Paper, Inc.

  

Lender

   $ 125,000,000          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

        $ 250,000,000